Exhibit 10.1 REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement (this “Agreement”) is made and entered into as
of November 20, 2015 (the “Closing Date”), among IXYS CORPORATION (the
“Borrower”), the financial institutions party to this Agreement from time to
time as lenders (collectively, the “Lenders”), BANK OF THE WEST as
Administrative Agent for Lenders (in such capacity, “Agent”), and KEYBANK
NATIONAL ASSOCIATION as Syndication Agent.

Borrower has requested that Lenders provide a credit facility to Borrower to
finance its business enterprises. Lenders are willing to provide the credit
facility on the terms and conditions set forth in this Agreement:

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1
DEFINITIONS



1.1   Certain Defined Terms: Unless elsewhere defined in this Agreement, the
following terms, when capitalized, shall have the following meanings (such
meanings to be generally applicable to the singular and plural forms of the
terms defined):



  1.1.1   “Acquisition”: shall mean a transaction or series of transactions
resulting in (a) acquisition of a business, division, or substantially all
assets of a Person; or (b) record or beneficial ownership of 50% or more of the
Equity Interests of a Person (whether by means of merger, consolidation,
combination of Borrower or a Subsidiary with another Person).



  1.1.2   “Advance”: shall mean an advance to the Borrower under the credit
facility described in Section 2 hereof.



  1.1.3   “Affiliate”: with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.



  1.1.4   “Agent Indemnitees”: Agent and its officers, directors, employees,
Affiliates, Agents and attorneys.



  1.1.5   “Agent Professionals”: attorneys, accountants, appraisers, auditors,
business valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.



  1.1.6   “Alternate Base Rate”: shall mean, for any day, a rate per annum equal
to the greatest of (a) the Prime Rate in effect on such day or, (b) the Federal
Funds Rate in effect on such day plus 0.5% or (c) the One Month LIBOR Rate
(adjusted for reserves) on such day (or, if such day is not a Business Day, the
immediately preceding Business Day) plus 1.0%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or, the Federal Funds Rate or the One
Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or, the Federal Funds Rate or the One Month LIBOR
Rate, respectively.



  1.1.7   “Alternate Base Rate Advance”: shall have the meaning set forth in
Section 2.1.4(i) hereof.



  1.1.8   “Applicable Law”: all laws, rules, regulations and governmental
guidelines applicable to the Person, conduct, transaction, agreement or matter
in question, including all applicable statutory law, common law and equitable
principles, and all provisions of constitutions, treaties, statutes, rules,
regulations, orders and decrees of Governmental Authorities.



  1.1.9   “Applicable Margin”: means, from time to time, the following
percentages per annum (expressed in basis points) based upon the Pricing
Leverage Ratio as calculated based on financial statements delivered to Agent
pursuant to Section 5.1(i) and Section 5.1(ii) hereof:

                                      Applicable Margin   Applicable Margin    
    Pricing Leverage   Applicable Margin   (Alternate Base   (Unused Commitment
Tier   Ratio   (LIBOR Advances)   Rate Advances)   Fee)   1    
Less than 0.50 to
1.00
  175.00

  75.00

  25.00

       
 
              2    
Greater than or
equal to 0.50 to
1.00 but less than
1.00 to 1.00
  200.00



  100.00



  37.50



       
 
              3    
Greater than or
equal to 1.00 to
1.00 but less than
1.50 to 1.00
  225.00



  125.00



  50.00



       
 
              4    
Greater than or
equal to 1.50 to
1.00
  250.00


  150.00


  62.50


       
 
           

Any increase or decrease in the Applicable Margin resulting from a change in the
Pricing Leverage Ratio shall become effective as of the date that is the earlier
of: (a) the last date by which the Borrower is otherwise required to deliver the
financial statements in accordance with Section 5.1(i) or Section 5.1(ii) hereof
for a given period (each such date, a “calculation date”); and (b) the date that
is two (2) Business Days after the date (prior to the related calculation date)
on which the Borrower actually delivers the financial statements in accordance
with Section 5.1(i) or Section 5.1(ii) hereof for such period; provided that the
Applicable Margin in effect from the Closing Date to the date that is two
(2) Business Days following receipt by Agent of the timely delivered financial
statements with respect to the fiscal quarter ending December 31, 2015 shall be
determined based upon Tier 2; provided further that, if any financial statements
required to be delivered in accordance with Section 5.1(i) or Section 5.1(ii)
hereof for any given period are not delivered to Agent on or before the related
calculation date, then, at the option of Agent or Required Lenders, Tier 4 shall
apply, effective on the related calculation date until two (2) Business Days
after such financial statements are actually received by Agent. Notwithstanding
anything in the foregoing to the contrary, in the event the Borrower or Agent
determines, in good faith, that the calculation of the Pricing Leverage Ratio on
which any Applicable Margin for any particular period is inaccurate and as a
consequence thereof any Applicable Margin as determined based thereon was lower
than it would have been had the Pricing Leverage Ratio been calculated
accurately, (a) the Borrower shall promptly (but in any event no later than two
(2) Business Days after the Borrower discovers such inaccuracy or is otherwise
notified by Agent of such inaccuracy), deliver to Agent corrected financial
statements for such period (and if such financial statements are not accurately
restated and delivered within ten (10) days after the first discovery of such
inaccuracy by the Borrower or such notice, as the case may be, then, at the
option of Agent or Required Lenders, Tier 4 shall apply retroactively for such
period until such time as the corrected financial statements are delivered and,
from and after the delivery of such corrected financial statements to Agent, the
corrected Applicable Margin shall apply for such period), (b) Agent shall
determine and notify the Borrower of the amount of interest that would have been
due in respect of any outstanding Obligations during such period had the
Applicable Margin been determined based on an accurate Pricing Leverage Ratio
(or, to the extent applicable, Tier 4 if such corrected financial statements
were not timely delivered as provided for herein) and (c) the Borrower shall
promptly pay to Agent the difference, if any, between that amount and the amount
actually paid in respect of such period. The foregoing shall in no way limit the
rights of Agent to impose the default interest rate specified in Section 10.4
hereof or to exercise any other remedy available at law or as provided
hereunder.



  1.1.10   “Assignment and Acceptance”: an assignment agreement between a Lender
and Eligible Assignee in the form of Exhibit A.



  1.1.11   “Bank of the West Indemnitees”: shall mean Bank of the West and its
officers, directors, employees, Affiliates, Agents and attorneys.



  1.1.12   “Business Day”: shall mean a day, other than a Saturday or Sunday, on
which commercial banks are open for business in California, and in the case of
LIBOR contracts, a day on which commercial banks are open for business in
London, England.



  1.1.13   “Cash Collateral”: cash, and any interest or other income earned
thereon, that is delivered to Agent to Cash Collateralize any Obligations.



  1.1.14   “Cash Collateralize”: the delivery of cash to Agent, as security for
the payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 105% of the aggregate LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations, Agent’s good faith estimate of the
amount that is due or could become due, including all fees and other amounts
relating to such Obligations. “Cash Collateralization” has a correlative
meaning.



  1.1.15   “Claims”: all claims, liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interest, costs and expenses of any kind
(including remedial response costs, reasonable attorneys’ fees and extraordinary
expenses) at any time (including after full payment of the Obligations or
replacement of Agent or any Lender) incurred by any Indemnitee or asserted
against any Indemnitee by any Loan Party or other Person, in any way relating to
(a) any Advances, Letters of Credit, Loan Documents, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any liens, or
realization upon any collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Loan Party to
perform or observe any terms of any Loan Document, in each case including all
costs and expenses relating to any investigation, litigation, arbitration or
other proceeding (including an insolvency proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto.



  1.1.16   “Closing Date”: shall have the meaning set forth in the preamble of
this Agreement.



  1.1.17   “Contingent Collateral Agreement”: shall mean a contingent collateral
agreement in the form of Exhibit B attached hereto.



  1.1.18   “Current Liabilities”: shall mean, as of any date of determination
thereof, current liabilities of the Borrower and its Subsidiaries, as determined
in accordance with United States generally accepted accounting principles.



  1.1.19   “Defaulting Lender”: any Lender that, as determined by Agent, (a) has
failed to perform any funding obligations hereunder, and such failure is not
cured within three Business Days; (b) has notified Agent or Borrower that such
Lender does not intend to comply with its funding obligations hereunder or has
made a public statement to the effect that it does not intend to comply with its
funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent, to confirm in a
manner satisfactory to Agent that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an insolvency proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an equity
interest in such Lender or parent company.



  1.1.20   “Default Rate”: shall have the meaning set forth in Section 10.4.



  1.1.21   “Domestic Cash”: shall mean the aggregate amount of all cash
maintained by the Borrower and its Subsidiaries in accounts located in the
United States.



  1.1.22   “EBITDA”: shall mean, for any period, the sum of the following
determined on a consolidated basis, without duplication, for the Borrower and
its Subsidiaries: (a) net income (or loss) for such period, plus (b) the sum of
the following to the extent deducted in determining net income for such period:
(i) interest expense for such period, (ii) taxes for such period,
(iii) depreciation and amortization expense for such period, (iv) non-cash stock
compensation expense for such period, and (v) extraordinary, non-recurring
non-cash losses during such period, less (c) extraordinary, non-recurring
non-cash gains during such period. For the avoidance of doubt, the historical
financial data of acquired Subsidiaries that occurred prior to the acquisition
of such Subsidiary shall not be included in the calculation of EBITDA.



  1.1.23   “Eligible Assignee”: a Person that is (a) a Lender or Affiliate of a
Lender; (b) any other financial institution approved by Borrower (which approval
shall not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within five Business Days after notice of the proposed
assignment), Agent, Swingline Lender and Issuing Bank, which extends revolving
credit facilities of this type in its ordinary course of business; and
(c) during any Event of Default, any Person acceptable to Agent, Swingline
Lender and Issuing Bank in their discretion.



  1.1.24   “Enforcement Action”: any action to enforce any Obligations or Loan
Documents or, to the extent the Contingent Collateral Agreement is then in
effect, to exercise any rights or remedies relating to any collateral (whether
by judicial action, self-help, exercise of setoff or recoupment, exercise of any
right to act in a Loan Party’s insolvency proceeding or to credit bid
Obligations, or otherwise).



  1.1.25   “Environmental Claims”: shall mean all claims, however asserted, by
any governmental authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law or for release or injury
to the environment or threat to public health, personal injury (including
sickness, disease or death), property damage, natural resources damage, or
otherwise alleging liability or responsibility for damages (punitive or
otherwise), cleanup, removal, remedial or response costs, restitution, civil or
criminal penalties, injunctive relief, or other type of relief, resulting from
or based upon (a) the presence, placement, discharge, emission or release
(including intentional and unintentional, negligent and non-negligent, sudden or
non-sudden, accidental or non-accidental placement, spills, leaks, discharges,
emissions or releases) of any Hazardous Material at, in, or from property,
whether or not owned by the Borrower, or (b) any other circumstances forming the
basis of any violation, or alleged violation, of any Environmental Law.



  1.1.26   “Environmental Laws”: shall mean all federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any governmental
authorities, in each case relating to environmental, health, safety and land use
matters; including but not limited to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (“CERCLA”), the Clean Air Act, the
Federal Water Pollution Control Act of 1972, the Solid Waste Disposal Act, the
Federal Resource Conservation and Recovery Act, the Toxic Substances Control
Act, the Emergency Planning and Community Right-to-Know Act, the California
Hazardous Waste Control Law, the California Solid Waste Management, Resource,
Recovery and Recycling Act, the California Water Code and the California Health
and Safety Code.



  1.1.27   “Environmental Permits”: shall have the meaning set forth in
Section 4.12 hereof.



  1.1.28   “Equity Interest”: shall mean the interest of any (a) shareholder in
a corporation; (b) partner in a partnership (whether general, limited, limited
liability or joint venture); (c) member in a limited liability company; or
(d) other Person having any other form of equity security or ownership interest.



  1.1.29   “ERISA”: shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, including (unless the context otherwise
requires) any rules or regulations promulgated thereunder.



  1.1.30   “Event of Default”: shall have the meaning set forth in Section 6
hereof.



  1.1.31   “Expiration Date”: shall mean November 20, 2017, or the date of
termination of the Lenders’ commitments to lend under this Agreement pursuant to
Section 7 hereof, whichever shall occur first.



  1.1.32   “Federal Funds Rate”: shall mean, for any day, the weighted average
(rounded upwards, if necessary to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it.



  1.1.33   “Fee Letter”: shall mean that certain fee letter of even date
herewith by and between Agent and Borrower.



  1.1.34   “Fiscal Year”: the fiscal year of Borrower ending on March 31 of each
year.



  1.1.35   “Foreign Lender”: any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.



  1.1.36   “Fronting Exposure”: a Defaulting Lender’s Pro Rata share of LC
Obligations or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 2.3.



  1.1.37   “Governmental Authority”: any federal, state, local, foreign or other
agency, authority, body, commission, court, instrumentality, political
subdivision, or other entity or officer exercising executive, legislative,
judicial, regulatory or administrative functions for any governmental, judicial,
investigative, regulatory or self-regulatory authority.



  1.1.38   “Guarantor”: shall mean each of IXYS USA, INC., IXYS INTEGRATED
CIRCUITS DIVISION, INC. (fka, CLARE, INC.), ZILOG, INC., and IXYS LONG BEACH,
INC. and any other present or future domestic Subsidiary that has total assets
in excess of $10,000,000; provided, however, that the aggregate amount of assets
of Borrower’s direct and indirect domestic Subsidiaries that are not guarantors
shall not exceed $40,000,000 without the Agent’s prior written consent, which
consent shall not be unreasonably withheld.



  1.1.39   “Guaranty”: shall mean a continuing guaranty agreement of the
Obligations, in form and substance reasonably satisfactory to Agent.



  1.1.40   “Hazardous Materials”: shall mean all those substances which are
regulated by, or which may form the basis of liability under, any Environmental
Law, including all substances identified under any Environmental Law as a
pollutant, contaminant, hazardous waste, hazardous constituent, special waste,
hazardous substance, hazardous material, or toxic substance, or petroleum or
petroleum derived substance or waste.



  1.1.41   “Indebtedness”: shall mean, with respect to the Borrower or any of
its Subsidiaries, all (a) indebtedness for borrowed money or for the deferred
purchase price of property or services in respect of which the Borrower or any
of its Subsidiaries is liable, contingently or otherwise, as obligor, guarantor
or otherwise, or in respect of which the Borrower or any of its Subsidiaries
otherwise assures a creditor against loss, (b) obligations under capital leases,
determined in accordance with United States generally accepted accounting
principles as in effect on the Closing Date, for which the Borrower or any of
its Subsidiaries is liable, contingently or otherwise, or in respect of which
the Borrower or any of its Subsidiaries otherwise assures a creditor against
loss, and (c) obligations arising under an arrangement with any Person providing
for the leasing by the Borrower or any of its Subsidiaries of real or personal
property that has been sold or otherwise transferred to such Person; provided,
however, that for each of the foregoing clauses (a), (b) and (c), any
indebtedness or other obligation solely between or among the Borrower and/or any
of its Subsidiaries shall be excluded. The word “Indebtedness” also includes
expenses incurred by Agent to enforce obligations of the Borrower under this
Agreement, together with interest on such amounts as provided in this Agreement,
and all other obligations, debts and liabilities of the Borrower to Agent as
well as all claims by Agent against the Borrower that are now or hereafter
existing, voluntary or involuntary, due or not due, absolute or contingent,
liquidated or unliquidated, whether the Borrower may be liable individually or
jointly with others, whether recovery upon such Indebtedness may be or hereafter
may become barred by any statute of limitations, and whether such Indebtedness
may be or hereafter may become otherwise unenforceable.



  1.1.42   “Indemnitees”: Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees and Bank of the West Indemnitees.



  1.1.43   “Issuing Bank”: Bank of the West or any Affiliate of Bank of the
West, or any replacement issuer appointed pursuant to Section 2.2.4.



  1.1.44   “Issuing Bank Indemnitees”: Issuing Bank and its officers, directors,
employees, Affiliates, Agents and attorneys.



  1.1.45   “LC Obligations”: the sum (without duplication) of (a) all amounts
owing by Borrower for any drawings under Letters of Credit; and (b) the stated
amount of all outstanding Letters of Credit.



  1.1.46   “Lender Indemnitees”: shall mean Lenders and their officers,
directors, employees, Affiliates, Agents and attorneys.



  1.1.47   “Lenders”: as defined in the preamble to this Agreement, including
Agent in its capacity as a provider of Swingline Loans and any other Person who
hereafter becomes a “Lender” pursuant to an Assignment and Acceptance.



  1.1.48   “Letter of Credit”: shall have the meaning set forth in
Section 2.2.1.



  1.1.49   “Leverage Ratio”: shall mean, as of any date of determination
thereof, the ratio of Total Funded Indebtedness as at such date to EBITDA for
the four (4) fiscal quarters ended on such date.



  1.1.50   “LIBOR Advance”: shall have the meaning set forth in
Section 2.1.4(ii) hereof.



  1.1.51   “LIBOR Interest Period”: means, with respect to LIBOR Advances, the
period selected by Borrower commencing on the date of such LIBOR Advance and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter (or, if agreed to by Agent, twelve months or
such other period less than one month thereafter as the Borrower may elect),
provided that (a) if any LIBOR Interest Period would end on a day other than a
Business Day, such LIBOR Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such LIBOR Interest Period shall end on
the next preceding Business Day, and (b) any LIBOR Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
LIBOR Interest Period) shall end on the last Business Day of the last calendar
month of such LIBOR Interest Period. For purposes hereof, the date of a LIBOR
Advance initially shall be the date on which such LIBOR Advance is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such LIBOR Advance.



  1.1.52   “LIBOR Rate”: shall have the meaning set forth in Section 2.1.4(ii)
hereof.



  1.1.53   “Line Account”: shall have the meaning set forth in Section 2.4
hereof.



  1.1.54   “Line of Credit”: shall mean the credit facility described as such in
Section 2 hereof.



  1.1.55   “Line of Credit Commitment”: for any Lender, its obligation to make
Advances and to participate in LC Obligations up to the maximum principal amount
shown on Annex 1, as hereafter modified pursuant to Section 2.1.11 or an
Assignment and Acceptance to which it is a party. “Line of Credit Commitments”
means the aggregate amount of such commitments of all Lenders.



  1.1.56   “Loan Documents”: shall mean this Agreement, the Guaranties, the
Notices of Negative Pledge, the Contingent Collateral Agreement, the Fee Letter
and all other documents delivered by any Loan Party to Agent or the Lenders in
connection herewith.



  1.1.57   “Loan Parties”: shall mean, collectively, the Borrower and the
Guarantors.



  1.1.58   “Material Adverse Change”: shall mean any of the following: (a) a
material adverse change in, or a material adverse effect upon, the operations,
business, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole; (b) a material impairment of the ability of
the Borrower to perform its payment obligations under any of the Loan Documents;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability of any Loan Document.



  1.1.59   “Notice of Negative Pledge”: shall mean a notice of negative pledge,
substantially in the form attached hereto as Exhibit C, which notice shall, by
its terms, expire on the Expiration Date.



  1.1.60   “Obligations”: shall mean all amounts owing by the Borrower to Agent
and to Lenders pursuant to this Agreement Including, but not limited to, the
unpaid principal amount of all Advances, Swingline Loans, LC Obligations and
Protective Advances.



  1.1.61   “One Month LIBOR Rate”: shall mean, for any day, the rate of interest
per annum that is equal to the one month LIBOR rate administered by the ICE
Benchmark Administration and appearing on the Reuters LIBORO1 screen (or on any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Agent from time to time
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m. London time
on such day.



  1.1.62   “Ordinary Course of Business”: shall mean, with respect to any
transaction involving the Borrower or any of its Subsidiaries or affiliates, the
ordinary course of the Borrower’s business, as conducted by the Borrower in
accordance with past practice and undertaken by the Borrower in good faith and
not for the purpose of evading any covenant or restriction in this Agreement or
in any other document, instrument or agreement executed in connection herewith.



  1.1.63   “Permitted Liens”: shall mean: (a) liens and security interests in
favor of Agent on behalf of itself and on behalf of the Lenders; (b) liens for
taxes, assessments or similar charges not yet due; (c) liens of materialmen,
mechanics, warehousemen, or carriers or other like liens arising in the Ordinary
Course of Business and securing obligations which are not yet delinquent;
(d) purchase money liens or purchase money security interests upon or in any
property acquired or held by the Borrower or any of its Subsidiaries in the
Ordinary Course of Business to secure Indebtedness of the Borrower or its
Subsidiaries outstanding on the date hereof or permitted by Section 5.18 hereof;
(e) liens and security interests which, as of the date hereof, have been
disclosed to and approved by Agent in writing; (f) those liens and security
interests which in the aggregate constitute an immaterial and insignificant
monetary amount with respect to the net value of the assets of the Borrower or
any of its Subsidiaries; (g) liens and security interests securing Indebtedness
of the Borrower or its Subsidiaries permitted by Section 5.11 hereof; (h) liens
and security interests on real estate in Lampertheim, Germany owned by Borrower;
and (i) statutory Liens on real estate not located in the United States, but
only if (x) such Liens secure the payment of obligations that are not yet due or
are being contested in good faith and for which adequate reserves have been
established, or (y) such Liens do not materially impair the value or use of the
applicable real property or materially impair operation of the business of
Borrower or any of its Subsidiaries.



  1.1.64   “Person”: shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership or
other entity.



  1.1.65   “Pricing Leverage Ratio”: shall mean, as of any date of determination
thereof, the ratio of total liabilities (excluding any outstanding letters of
credit) of the Borrower and its Subsidiaries to Total Net Worth.



  1.1.66   “Prime Rate”: shall mean an index for a variable interest rate which
is quoted, published or announced by Agent as its prime rate and as to which
loans may be made by Agent at, above or below such rate.



  1.1.67   “Pro Rata”: with respect to any Lender, a percentage (rounded to the
ninth decimal place) determined (a) while Line of Credit Commitments are
outstanding, by dividing the amount of such Lender’s Line of Credit Commitment
by the aggregate amount of all Line of Credit Commitments; and (b) at any other
time, by dividing the amount of such Lender’s Advances and LC Obligations by the
aggregate amount of all outstanding Advances and LC Obligations.



  1.1.68   “Protective Advances”: shall have the meaning set forth in
Section 2.1.10 hereof.



  1.1.69   “Real Property”: shall mean the real property located at the
following addresses: 1590 Buckeye Drive, Milpitas, CA, 78 Cherry Hill Drive,
Beverly, MA, 145 Columbia, Aliso Viejo, CA and 3400 Bassett Drive, Santa Clara,
CA.



  1.1.70   “Required Lenders”: subject to Section 2.3, two or more Lenders
(unless there is only one Lender) having Line of Credit Commitments in excess of
50% of the aggregate Line of Credit Commitments; provided, however, that the
Line of Credit Commitments and Advances of any Defaulting Lender shall be
excluded from such calculation. Lenders that are Affiliates of one another shall
be deemed to be one Lender for purposes of this definition.



  1.1.71   Reserved



  1.1.72   “Settlement Notice”: a notice summarizing Advances and participations
in LC Obligations outstanding as of a given settlement date, allocated to
Lenders on a Pro Rata basis in accordance with their Line of Credit Commitments.



  1.1.73   “Solvent”: shall mean, as to any Person at any time, that: (a) the
fair value of the property of such Person on a going concern basis is greater
than the amount of such Person’s liabilities (including contingent liabilities),
as such value is established and such liabilities are evaluated for purposes of
Section 101(32) of the Bankruptcy Code and, in the alternative, for purposes of
the California Uniform Fraudulent Transfer Act or any similar state statute
applicable to the Borrower or any Subsidiary thereof; (b) the present fair
salable value of the property of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including contingent
liabilities) as they mature in the normal course of business; (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital.



  1.1.74   “Subsidiary”: of a Person shall mean a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.



  1.1.75   “Swingline Lender”: Bank of the West or any replacement Agent that
has funded Swingline Loans.



  1.1.76   “Swingline Loan”: any Borrowing of Alternate Base Rate Advances
funded with the Swingline Lender’s funds, until such Swingline Loan is settled
among Lenders or repaid by Borrower.



  1.1.77   “Total Funded Indebtedness”: shall mean, as of any date of
determination thereof, all (a) indebtedness for borrowed money or for the
deferred purchase price of property or services for which the Borrower or any of
its Subsidiaries is liable, contingently or otherwise, or in respect of which
the Borrower or any of its Subsidiaries otherwise assures a creditor against
loss, (b) obligations under capital leases, determined in accordance with United
States generally accepted accounting principles as in effect on the Closing
Date, for which the Borrower or any of its Subsidiaries is liable, contingently
or otherwise, or in respect of which the Borrower or any of its Subsidiaries
otherwise assures a creditor against loss, and (c) obligations arising under an
arrangement with any Person providing for the leasing by the Borrower or any of
its Subsidiaries of real or personal property that has been sold or otherwise
transferred to such Person; provided, however, that for each of the foregoing
clauses (a), (b) and (c), any indebtedness or other obligation solely between or
among the Borrower and/or any of its Subsidiaries shall be excluded.



  1.1.78   “Total Net Worth”: shall mean as of any date of determination
thereof, the stated net worth of the Borrower and its Subsidiaries.



  1.1.79   “Unused Commitment”: shall mean the aggregate amount of the Line of
Credit Commitments, minus the aggregate amount of outstanding (i) Alternate Base
Rate Advances, (ii) LIBOR Advances, (iii) Swingline Loans, and (iv) LC
Obligations.



1.2   Accounting Terms: All references to financial statements, assets,
liabilities, and similar accounting items not specifically defined herein shall
mean such financial statements or such items prepared or determined in
accordance with United States generally accepted accounting principles
consistently applied and, except where otherwise specified, all financial data
submitted pursuant to this Agreement shall be prepared in accordance with such
principles.



1.3   Other Terms: Other terms not otherwise defined shall have the meanings
attributed to such terms in the Uniform Commercial Code as in effect on July 1,
2001 and from time to time thereafter.



1.4   Construction. For purposes of this Agreement and the other Loan Documents,
the following rules of construction shall apply, unless specifically indicated
to the contrary: (a) wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter; (b) the term “or” is not
exclusive; (c) the term “including” (or any form thereof) shall not be limiting
or exclusive; (d) all references to statutes and related regulations shall
include any amendments thereof and any successor statutes and regulations;
(e) the words “herein,” “hereof” and “hereunder” or other words of similar
import refer to this Agreement as a whole, including the exhibits and schedules
hereto, as the same may from time to time be amended, modified or supplemented,
and not to any particular section, subsection or clause contained in this
Agreement; (f) all references in this Agreement or in the Schedules to this
Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement; and (g) all
references to any instruments or agreements, including references to any of the
Loan Documents, shall include any and all modifications or amendments thereto
and any and all extensions or renewals thereof.

SECTION 2
CREDIT FACILITIES



2.1   THE LINE OF CREDIT



  2.1.1   The Line of Credit: On terms and conditions as set forth herein, each
Lender agrees, severally on a Pro Rata basis up to its Line of Credit
Commitment, to make Advances to the Borrower from time to time from the date
hereof to the Expiration Date; provided the aggregate amount of such Advances
outstanding at any time does not exceed $125,000,000.00 (the “Line of Credit”).
Within the foregoing limits, the Borrower may borrow, partially or wholly
prepay, and reborrow under this Section 2.1. Proceeds of the Line of Credit
shall be used to assist with the general working capital and other general
corporate needs of the Borrower’s operations, including acquisitions permitted
by Section 5.5 hereof.



  2.1.2   Making Line Advances: Each Advance shall be conclusively deemed to
have been made at the request of and for the benefit of the Borrower (i) when
credited to any deposit account of the Borrower maintained with Agent or
(ii) when paid in accordance with the Borrower’s written instructions. Subject
to the requirements of Section 3 hereof and provided such request is made in a
timely manner as provided in Section 2.1.5 hereof, Advances shall be made by
Agent, on behalf of the Lenders, under the Line of Credit.



  2.1.3   Repayment: On the Expiration Date, the Borrower hereby promises and
agrees to pay to Agent, for the Pro Rata benefit of the Lenders, in full the
aggregate unpaid principal amount of all Advances then outstanding, together
with all accrued and unpaid interest thereon.



  2.1.4   Interest on Advances: Interest shall accrue from the date of each
Advance under the Line of Credit at one of the following rates, as quoted by
Agent and as elected by the Borrower below:



  (i)   Alternate Base Rate Advances: Alternate Base Rate Advances shall bear
interest at the Alternate Base Rate plus the Applicable Margin. Interest shall
be adjusted concurrently with any change in the Alternate Base Rate. An Advance
based upon the Alternate Base Rate is hereinafter referred to as an “Alternate
Base Rate Advance”.



  (ii)   LIBOR Advances: LIBOR Advances shall bear interest at the LIBOR Rate
plus the Applicable Margin. As used herein, “LIBOR Rate” means a fixed rate
quoted by Agent for a LIBOR Interest Period (provided that any such period of
time does not extend beyond the Expiration Date) for Advances in the minimum
amount of $1,000,000.00. The LIBOR Rate shall be the London interbank offered
rate administered by the ICE Benchmark Administration appearing on the Reuters
“LIBOR01” screen (or on any successor or substitute screen provided by Reuters,
or any successor to or substitute for such service, providing rate quotations
comparable to those currently provided on such screen, as determined by the
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m. (London time), two Business Days prior to the commencement of such
LIBOR Interest Period, as the rate for dollar deposits with a maturity
comparable to such LIBOR Interest Period. If the Board of Governors of the
Federal Reserve System imposes a reserve percentage (expressed as a decimal,
rounded up to the nearest 1/8th of 1%, hereinafter referred to as the “Reserve
Percentage”) applicable to member banks under regulations issued by the Board of
Governors for determining the maximum reserve requirement for eurocurrency
liabilities with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage. An Advance based upon the LIBOR
Rate is hereinafter referred to as a “LIBOR Advance”.

Interest on any Advance shall be computed on the basis of 360 days per year, but
charged on the actual number of days elapsed.

The Borrower hereby promises and agrees to pay interest in arrears on Alternate
Base Rate Advances and LIBOR Advances on the last Business Day of each calendar
month.

At the option of Agent, if interest is not paid as and when it is due, it shall
be added to the principal, become and be treated as a part thereof, and shall
thereafter bear like interest.



  2.1.5   Notice of Borrowing: The Borrower may borrow under the Line of Credit
by requesting:



  (i)   Alternate Base Rate Advances. Notice of any Alternate Base Rate Advance
shall be received by Agent no later than 10:00 a.m. (Pacific Time) one
(1) Business Day prior to the day (which shall be a Business Day) on which the
Borrower requests such Alternate Base Rate Advance to be made.



  (ii)   LIBOR Advances. Notice of any LIBOR Advance shall be received by Agent
no later than 11:00 a.m. (Pacific Time) three (3) Business Days prior to the day
(which shall be a Business Day) on which the Borrower requests such LIBOR
Advance to be made.



  (iii)   Swingline Loans. A Swingline Loan may be made pursuant to
Section 2.1.13 on the day notice is received by Swingline Lender, so long as
such notice is received by Swingline Lender at or before 10:00 a.m. (Pacific
Time) on the day such Swingline Loan is requested to be made; provided, that in
the event Swingline Lender declines to make such Swingline Loan, such request
will be treated as a request for an Alternate Base Rate Advance under clause
(i) of this Section 2.1.5.

In the event the Borrower makes no election at the time of any Advance, such
Advance shall bear interest at the Alternate Base Rate as determined for
Alternate Base Rate Advances.



  2.1.6   Notice of Election to Adjust Interest Rate: The Borrower may elect:



  (i)   That interest on an Alternate Base Rate Advance shall be adjusted to
accrue at a LIBOR Advance Rate; provided, however, that such notice shall be
received by Agent no later than 11:00 a.m. (Pacific Time) three (3) Business
Days prior to the day (which shall be a Business Day) on which the Borrower
requests that interest be adjusted to accrue as a LIBOR Advance. Promptly after
receiving any such notice, Agent shall notify each Lender thereof.



  (ii)   That interest on a LIBOR Advance shall continue to accrue based on a
newly quoted LIBOR Rate or shall be adjusted to commence to accrue as an
Alternate Base Rate Advance; provided, however, that such notice shall be
received by Agent no later than 11:00 a.m. (Pacific Time) three (3) Business
Days prior to the last day of the LIBOR Interest Period pertaining to such LIBOR
Advance. If Agent shall not have received notice (as prescribed herein) of the
Borrower’s election that interest on any LIBOR Advance shall continue to accrue
based on the newly quoted LIBOR Rate, the Borrower shall be deemed to have
elected that interest thereon shall be adjusted to accrue as an Alternate Base
Rate Advance upon the expiration of the LIBOR Interest Period pertaining to such
LIBOR Advance. Promptly after receiving any such notice, Agent shall notify each
Lender thereof.



  2.1.7   Prepayment: The Borrower may prepay any Advance in whole or in part,
at any time and without penalty; provided, however, that: (i) any partial
prepayment shall first be applied, at Agent’s option, to accrued and unpaid
interest and next to the outstanding principal balance; and (ii) during any
period of time in which interest is accruing on any Advance on the basis of the
LIBOR Rate, no prepayment shall be made except on a day which is the last day of
the LIBOR Interest Period pertaining thereto. If the whole or any part of any
LIBOR Advance is prepaid by reason of acceleration or otherwise, the Borrower
shall, upon Agent’s request, promptly pay to and indemnify Agent, for the Pro
Rata benefit of each Lender thereof, for all costs, expenses and any loss
actually incurred by Agent and any loss (including any loss or expense arising
from the prepayment of such funds or from fees payable to terminate deposits of
matching funds) deemed sustained by the Lenders as a consequence of such
prepayment.

Agent shall be entitled to fund all or any portion of the Advances in any manner
it may determine in its sole discretion, but all calculations and transactions
hereunder shall be conducted as though Agent actually funded all Advances
through the purchase of dollar deposits bearing interest at the same rate as
U.S. Treasury securities in the amount of the relevant Advance and in maturities
corresponding to the date of such purchase to the Expiration Date hereunder.



  2.1.8   Indemnification for LIBOR Rate Costs or One Month LIBOR Rate Costs:
During any period of time in which interest on any Advance is accruing on the
basis of the LIBOR Rate or One Month LIBOR Rate, the Borrower shall, upon
Agent’s request, promptly pay to and reimburse Agent, for the benefit of the
Lenders thereof, for all costs incurred and payments made by the Lenders by
reason of any future assessment, reserve, deposit or similar requirement or any
surcharge, tax or fee imposed upon the Lenders, or as a result of Agent’s
compliance with any directive or requirement of any regulatory authority
pertaining or relating to funds used by Agent in quoting and determining the
LIBOR Rate or One Month LIBOR Rate.



  2.1.9   Conversion from One Month LIBOR Rate or LIBOR Rate: In the event that
Agent or Required Lenders shall at any time determine that the accrual of
interest on the basis of the LIBOR Rate or One Month LIBOR Rate (i) is
infeasible because Agent is unable to determine the LIBOR Rate or One Month
LIBOR Rate due to the unavailability of U.S. dollar deposits, contracts or
certificates of deposit in an amount approximately equal to the amount of the
relevant Advance and for a period of time approximately equal to the relevant
LIBOR Interest Period or (ii) is or has become unlawful or infeasible by reason
of Agent’s or Lenders’ compliance with any new law, rule, regulation, guideline
or order, or any new interpretation of any present law, rule, regulation,
guideline or order, then Agent shall give telephonic notice thereof (confirmed
in writing) to the Borrower, in which event any Advance bearing interest at the
LIBOR Rate or the One Month LIBOR Rate shall thereupon immediately accrue
interest at the greater of the Prime Rate or Federal Funds Rate plus the
Applicable Margin for Alternate Base Rate Advances.



  2.1.10   Protective Advances. Agent shall be authorized, in its sole
discretion, at any time that any conditions in Section 3 are not satisfied, to
make Alternate Base Rate Advances (“Protective Advances”) (a) up to an aggregate
amount of 5% of the Line of Credit, if Agent deems such Advances necessary to
preserve or protect collateral, as long as such Advances do not cause the
outstanding Advances and LC Obligations to exceed the aggregate Line of Credit
Commitments; or (b) to pay any other amounts not timely paid by Loan Parties
under any Loan Documents, including interest, costs, fees and expenses. Required
Lenders may at any time revoke Agent’s authority to make further Protective
Advances under clause (a) by written notice to Agent.  Absent such revocation,
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive.



  2.1.11   Increase in Line of Credit Commitments. Borrower may request an
increase in Line of Credit Commitments from time to time upon notice by Borrower
to Agent, as long as (a) the requested increase is in a minimum amount equal to
the lesser of (i) $3,000,000, or (ii) the balance of the amount available under
clause (b) below, and is offered on the same terms as existing Line of Credit
Commitments, except for a closing fee specified by Agent, (b) increases under
this Section do not exceed $25,000,000 in the aggregate and no more than two
increases are made, (c) the requested increase does not cause the Line of Credit
Commitments to exceed $150,000,000, and (d) Borrower is in pro forma compliance
with the financial covenants set forth in Section 5.2 after taking into account
any requested increase. Agent shall promptly notify Lenders of the requested
increase and, within 10 Business Days thereafter, each Lender shall notify Agent
if and to what extent such Lender commits to increase its Line of Credit
Commitment. Any Lender not responding within such period shall be deemed to have
declined an increase. If Lenders fail to commit to the full requested increase,
Eligible Assignees may issue additional Line of Credit Commitments and become
Lenders hereunder. Agent may allocate, in its discretion, the increased Line of
Credit Commitments among committing Lenders and, if necessary, Eligible
Assignees. Provided the conditions set forth in Section 3.2 are satisfied, total
Line of Credit Commitments shall be increased by the requested amount (or such
lesser amount committed by Lenders and Eligible Assignees) on a date agreed upon
by Agent and Borrower, but no later than 45 days following Borrower’s increase
request. Agent, Borrower, and new and existing Lenders shall execute and deliver
such documents and agreements as Agent deems appropriate to evidence the
increase in and allocations of Line of Credit Commitments. On the effective date
of an increase, all outstanding Advances, LC Obligations and other exposures
under the Line of Credit Commitments shall be reallocated among Lenders, and
settled by Agent if necessary, in accordance with Lenders’ adjusted shares of
the Line of Credit Commitments.



  2.1.12   Fundings by Lenders. Each Lender shall timely honor its Line of
Credit Commitment by funding its Pro Rata share of each Advance that is properly
requested hereunder. Except for Advances to be made as Swingline Loans, Agent
shall endeavor to notify Lenders of each notice of borrowing (or deemed request
for an Advance) by 11:00 a.m. (Pacific Time) on the date prior to the proposed
funding date for Alternate Base Rate Advances or by 1:00 p.m. (Pacific Time) at
least three Business Days before any proposed funding of LIBOR Advances. Each
Lender shall fund to Agent such Lender’s Pro Rata share of the Advance to the
account specified by Agent in immediately available funds not later than
11:00 a.m. (Pacific Time) on the requested funding date, unless Agent’s notice
is received after the times provided above, in which case Lender shall fund its
Pro Rata share by 11:00 a.m. (Pacific Time) on the next Business Day. Subject to
its receipt of such amounts from Lenders, Agent shall disburse the proceeds of
the Advances as directed by Borrower. Unless Agent shall have received (in
sufficient time to act) written notice from a Lender that it does not intend to
fund its Pro Rata share of an Advance, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrower. If a Lender’s share of any Advance or of any
settlement pursuant to Section 2.1.13(ii) is not received by Agent, then
Borrower agrees to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Advance.



  2.1.13   Swingline Loans; Settlement.



  (i)   Swingline Lender may, but shall not be obligated to, advance Swingline
Loans to Borrower, up to an aggregate outstanding amount of $10,000,000, unless
the funding is specifically required to be made by all Lenders hereunder. Each
Swingline Loan shall constitute an Advance for all purposes, except that
payments thereon shall be made to Swingline Lender for its own account. The
obligation of Borrower to repay Swingline Loans shall be evidenced by the
records of Swingline Lender, and such repayment shall be made in full no later
than ten Business Days after such Swingline Loan is made.



  (ii)   Settlement of Swingline Loans and other Advances among Lenders and
Swingline Lender in excess of $1,000,000 shall take place on a date determined
from time to time by Agent (but at least weekly), on a Pro Rata basis in
accordance with the Settlement Notice delivered by Agent to Lenders. Between
settlement dates, Agent may in its discretion apply payments on Advances to
Swingline Loans, regardless of any designation by Borrower or any provision
herein to the contrary. Each Lender’s obligation to make settlements with Agent
is absolute and unconditional, without offset, counterclaim or other defense,
and whether or not the Line of Credit Commitments have terminated or the
conditions in Section 3 are satisfied. If, due to an insolvency proceeding with
respect to Borrower or otherwise, any Swingline Loan may not be settled among
Lenders hereunder, then each Lender shall be deemed to have purchased from
Swingline Lender a Pro Rata participation in such Swingline Loan and shall
transfer the amount of such participation to Swingline Lender, in immediately
available funds, within one Business Day after Swingline Lender’s request
therefor.



  2.1.14   Commitment Fee: Borrower agrees to pay to the Agent, for the Pro-Rata
benefit of the Lenders allocated on the basis of their respective unfunded Line
of Credit Commitment (and in the case of Agent, taking into consideration
Swingline Loans), a commitment fee equal to the Applicable Margin (Unused
Commitment Fee) in effect on such date computed on the basis of a 360 day year,
actual days elapsed, on the average daily Unused Commitment of the Line of
Credit, which fee shall be calculated on a quarterly basis by the Agent and
shall be due and payable by the Borrower in arrears on the last Business Day of
each calendar quarter.



2.2   LETTER OF CREDIT SUB-FACILITY



  2.2.1   Letter of Credit Sub Facility: Issuing Bank agrees to issue commercial
and/or standby letters of credit (each a “Letter of Credit”) on behalf of the
Borrower of up to $10,000,000.00. At no time, however, shall the total principal
amount of all Advances outstanding under the Line of Credit, together with the
aggregate amount of all outstanding LC Obligations, exceed the Line of Credit.



  (i)   Upon Agent’s request, the Borrower shall promptly pay to Issuing Bank
issuance fees and such other fees, commissions, costs and any out-of-pocket
expenses charged or incurred by the Issuing Bank with respect to any Letter of
Credit.



  (ii)   The commitment by Issuing Bank to issue Letters of Credit shall, unless
earlier terminated in accordance with the terms of this Agreement, automatically
terminate seven days before the Expiration Date of the Line of Credit and no
Letter of Credit shall expire on a date which is more than one year after
issuance of such Letter of Credit or which is later than seven days before the
Expiration Date.



  (iii)   Each Letter of Credit shall be in form and substance satisfactory to
the Issuing Bank and in favor of beneficiaries satisfactory to the Issuing Bank;
provided that the Issuing Bank may refuse to issue a Letter of Credit due to the
nature of the transaction or its terms or in connection with any transaction
where the Issuing Bank, due to the beneficiary or the nationality or residence
of the beneficiary, would be prohibited by any applicable law, regulation or
order from issuing such Letter of Credit.



  (iv)   Prior to the issuance of each Letter of Credit, but in no event later
than 10:00 a.m. (Pacific Time) on the day such Letter of Credit is to be issued
(which shall be a Business Day), the Borrower shall deliver to the Issuing Bank
a duly executed form of the Issuing Bank’s standard form of application for
issuance of a Letter of Credit with proper insertions.

The Borrower shall immediately reimburse the Issuing Bank in the event any
Letter of Credit is drawn on in an amount equal to the full drawn amount
together with interest thereon at the One Month LIBOR Rate plus any Issuing Bank
fees, costs and expenses relating to such drawing. In the event that the
Borrower fails to reimburse any drawing under any Letter of Credit or the
balances in the depository account or accounts maintained by the Borrower with
Agent are insufficient to pay such drawing, without limiting the rights of Agent
hereunder or waiving any Event of Default caused thereby, Agent may, and the
Borrower hereby authorizes Agent to create an Alternate Base Rate Advance to pay
such drawing.



  2.2.2   Reimbursement; Participations.



  (i)   Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit. If Issuing Bank makes any payment under a
Letter of Credit and Borrower does not reimburse such payment pursuant to
Section 2.2.1, Agent shall promptly notify Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall furnish copies of any Letters of Credit
and any related documents in its possession at such time.



  (ii)   The obligation of each Lender to make payments to Agent for the account
of Issuing Bank in connection with Issuing Bank’s payment under a Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Loan Party may have with respect to
any Obligations. Issuing Bank does not assume any responsibility for any failure
or delay in performance or any breach by Borrower or other Person of any
obligations under any Letter of Credit documents. Issuing Bank does not make to
Lenders any express or implied warranty, representation or guaranty with respect
to the Letter of Credit documents or any Loan Party. Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any Letter of Credit documents
or the assets, liabilities, financial condition, results of operations,
business, creditworthiness or legal status of any Loan Party.



  (iii)   No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any Letter
of Credit or Letter of Credit document except as a result of its gross
negligence or willful misconduct. Issuing Bank may refrain from taking any
action with respect to a previously issued Letter of Credit until it receives
written instructions from Required Lenders.



  2.2.3   Cash Collateral. If any LC Obligations, whether or not then due or
payable, shall for any reason be outstanding at any time (a) that an Event of
Default exists, (b) that availability under the Line of Credit is zero,
(c) after the Expiration Date, or (d) within 7 Business Days prior to the
Expiration Date, then Borrower shall, at Issuing Bank’s or Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit and pay to
Issuing Bank the amount of all other LC Obligations. Borrower shall, on demand
by Issuing Bank or Agent from time to time, Cash Collateralize the Fronting
Exposure of any Defaulting Lender. If Borrower fails to provide any Cash
Collateral as required hereunder, Lenders may (and shall upon direction of
Agent) advance, as an Alternate Base Rate Advance, the amount of the Cash
Collateral required (whether or not the Line of Credit Commitments have
terminated or the conditions in Section 3 are satisfied).



  2.2.4   Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrower. On and after the effective date of such
resignation, Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any Letter of Credit, but shall continue to have all
rights and other obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date. Agent shall promptly appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Borrower.



  2.2.5   LC Facility Fees. Borrower shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Advances times the average daily stated amount of Letters of Credit, which fee
shall be calculated on the basis of a 360 day year for actual days elapsed and
payable quarterly in arrears, on the last Business Day of each calendar quarter;
(b) to Issuing Bank, for its own account, a fronting fee equal to 0.25% of the
stated amount of each Letter of Credit, which fee shall be calculated on the
basis of a 360 day year for actual days elapsed and payable quarterly in
arrears, on the last Business Day of each calendar quarter; and (c) to Issuing
Bank, for its own account, all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of
Letters of Credit, which charges shall be paid as and when incurred. The
Borrower shall, upon Agent’s request, promptly pay to and reimburse the Issuing
Bank for all costs incurred and payments made by the Issuing Bank by reason of
any future assessment, reserve, deposit or similar requirement or any surcharge,
tax or fee imposed upon the Issuing Bank or as a result of the Issuing Bank’s
compliance with any directive or requirement of any regulatory authority
pertaining or relating to any Letter of Credit. During an Event of Default, the
fee payable under clause (a) shall be increased by 2% per annum.



2.3   Defaulting Lender.



  2.3.1   Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations to fund or participate in Advances or Letters
of Credit, Agent may exclude the Line of Credit Commitments and Advances of any
Defaulting Lender(s) from the calculation of Pro Rata shares. A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Loan Document, except as provided in Section 10.1.1.



  2.3.2   Reallocation of Applicable Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in LC Obligations and
Swingline Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Line of Credit Commitments (calculated without
regard to such Defaulting Lender’s Line of Credit Commitment) but only to the
extent that such reallocation does not cause the aggregate Line of Credit
exposure of any non-Defaulting Lender to exceed such non-Defaulting Lender’s
Line of Credit Commitment. No reallocation hereunder shall constitute a waiver
or release of any claim of any party hereunder against a Defaulting Lender
arising from that Lender having become a Defaulting Lender, including any claim
of a non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.



  2.3.3   Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent and non-Defaulting Lenders have been paid in
full. Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to Borrower hereunder. A Lender shall not be
entitled to receive any fees accruing hereunder during the period in which it is
a Defaulting Lender, and the unfunded portion of its Line of Credit Commitment
shall be disregarded for purposes of calculating the unused line fee. If any LC
Obligations owing to a Defaulted Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 2.2.1 shall be paid to such
Lenders. Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.



  2.3.4   Cure. Borrower, Agent and Issuing Bank may agree in writing that a
Lender is no longer a Defaulting Lender. At such time, Pro Rata shares shall be
reallocated without exclusion of such Lender’s Line of Credit Commitments and
Advances, and all outstanding Advances, LC Obligations and other exposures under
the Line of Credit Commitments shall be reallocated among Lenders and settled by
Agent (with appropriate payments by the reinstated Lender) in accordance with
the readjusted Pro Rata shares. Unless expressly agreed by Borrower, Agent and
Issuing Bank, no reinstatement of a Defaulting Lender shall constitute a waiver
or release of claims against such Lender. The failure of any Lender to fund an
Advance, to make a payment in respect of LC Obligations or otherwise to perform
its obligations hereunder shall not relieve any other Lender of its obligations,
and no Lender shall be responsible for default by another Lender.



2.4   Line Account: Agent shall maintain on its books a record of account in
which Agent shall make entries for each Advance and such other debits and
credits as shall be appropriate in connection with the credit facilities granted
hereunder (the “Line Account”). Agent shall provide the Borrower with a
statement of the Borrower’s Line Account, which statement shall be considered to
be correct and conclusively binding on the Borrower unless the Borrower notifies
Agent to the contrary within thirty (30) days after the Borrower’s receipt of
any such statement which it deems to be incorrect.



2.5   Authorization to Charge Account(s): The Borrower hereby authorizes Agent
to charge, from time to time, against any or all of the Borrower’s deposit
accounts with Agent including, but not limited to, account #184008555 maintained
with Agent, any amount so due under this Agreement, including interest and fees.
Notwithstanding this authorization, the Borrower shall be in default for
nonpayment as provided in this Agreement until and unless the default is cured
by payment, whether initiated by Agent or by the Borrower.



2.6   Payments: If any payment required to be made by the Borrower hereunder
becomes due and payable on a day other than a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and interest thereon shall
be payable at the then applicable rate during such extension. All payments
required to be made hereunder shall be made to the office of Agent designated
for the receipt of notices herein or such other office as Agent shall from time
to time designate.



2.7   Application and Allocation of Payments.



  2.7.1   Application. Payments made by Borrower hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (c) third, to other Obligations specified by Borrower; and
(d) fourth, as determined by Agent in its discretion.



  2.7.2   Post-Default Allocation. Notwithstanding anything in any Loan Document
to the contrary, during an Event of Default, monies to be applied to Advances,
whether arising from payments by Loan Parties, setoff or otherwise, shall be
allocated as follows:



  (i)   first, to all costs and expenses, including extraordinary expenses,
owing to Agent incurred in connection with Advances;

     
(ii)
  second, to all amounts owing to Agent on Protective Advances;
 
   
(iii)
  third, to all amounts owing to Agent on Swingline Loans;
 
   
(iv)
  fourth, to all amounts owing to Issuing Bank;
 
   



  (v)   fifth, to all Obligations constituting fees incurred in connection with
Advances;

     
(vi)
  sixth, to all Advances constituting interest;
 
   
(vii)
  seventh, to Cash Collateralization of LC Obligations;
 
   
(viii)
  eighth, to all Advances, and
 
   
(ix)
  last, to all remaining Obligations.
 
   

Amounts shall be applied to payment of each category of Obligations only after
full payment of all preceding categories. If amounts are insufficient to satisfy
a category, Obligations in the category shall be paid on a pro rata basis. The
allocations set forth in this Section are solely to determine the rights and
priorities among Lenders, and may be changed by agreement among them without the
consent of any Loan Party. This Section is not for the benefit of or enforceable
by any Loan Party, and Borrower irrevocably waives the right to direct the
application of any payments subject to this Section.



  2.7.3   Defaulting Lender Waterfall. Notwithstanding anything in any Loan
Document to the contrary, any payment of principal, interest, fees or other
amounts received by Agent for the account of a Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to this Section 2.7.3 or
otherwise, and including any amounts made available to Agent by such Defaulting
Lender), shall be applied at such time or times as may be determined by Agent as
follows:



  (i)   first, to the payment of any amounts owing by such Defaulting Lender to
Agent hereunder;



  (ii)   second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the Issuing Bank hereunder;



  (iii)   third, if so determined by Agent or requested by the Issuing Bank, to
be held as Cash Collateral for future Fronting Exposure with respect to such
Defaulting Lender of any participation in any Letter of Credit;



  (iv)   fourth, as Borrower may request (so long as no Event of Default
exists), to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Agent;



  (v)   fifth, if so determined by Agent and Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to satisfy
obligations of such Defaulting Lender to fund future Advances, and
participations in Letter of Credit under this Agreement;



  (vi)   sixth, to the payment of any amounts owing to Lenders or the Issuing
Bank as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Issuing Bank against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;



  (vii)   seventh, so long as no Event of Default exists, to the payment of any
amounts owing to Borrower as a result of any judgment of a court of competent
jurisdiction obtained by Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and



  (viii)   eighth, to such Defaulting Lender or as otherwise conferred
thereunder or directed by a court of competent jurisdiction;

provided, however, that if (x) such payment is a payment of the principal amount
of any Advances or Letters of Credit in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Advances were made or
the related Letters of Credit were issued at a time when the Letter of Credit
conditions were satisfied or waived, such payment shall be applied solely to pay
the Advances of, and LC Obligations owed to, all Lenders other than Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Advances of, or LC Obligations owed to, such Defaulting Lender until such time
as all Advances and funded and unfunded participations in LC Obligations are
held by Lenders pro rata in accordance with the Line of Credit Commitments
hereunder without giving effect to Section 2.7.2. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.7.3 shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.



  2.7.4   Erroneous Application. Agent shall not be liable for any application
of amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).



2.8   Reserved



2.9   Costs and Expenses: The Borrower shall pay to Agent, for the benefit of
the Lenders, immediately upon demand, in addition to any other amounts due or to
become due hereunder, any and all (i) withholdings, interest equalization taxes,
stamp taxes or other taxes (except income and franchise taxes) imposed by any
domestic or foreign governmental authority and related in any manner to the One
Month LIBOR Rate or the LIBOR Rate, and (ii) future, supplemental, emergency or
other changes in the any One Month LIBOR Rate or LIBOR Rate reserve percentages,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Agent or Lenders with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to the One Month LIBOR
Rate or LIBOR Rate to the extent they are not included in the calculation of the
One Month LIBOR Rate or LIBOR Rate. In determining which of the foregoing are
attributable to any One Month LIBOR Rate or LIBOR Rate available to the Borrower
hereunder, any reasonable allocation made by Agent among its operations shall be
conclusive and binding upon the Borrower.



2.10   Lender Tax Information.



  2.10.1   Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower, sufficient to
permit Agent or Borrower to determine (a) whether or not payments made with
respect to Obligations are subject to taxes, (b) if applicable, the required
rate of withholding or deduction, and (c) such Lender’s entitlement to any
available exemption from, or reduction of, applicable taxes for such payments or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.



  2.10.2   Documentation. If Borrower is resident for tax purposes in the United
States, any Lender that is a “United States person” within the meaning of
section 7701(a)(30) of the Code shall deliver to Agent and Borrower IRS Form W-9
or such other documentation or information prescribed by Applicable Law or
reasonably requested by Agent or Borrower to determine whether such Lender is
subject to backup withholding or information reporting requirements. If any
Foreign Lender is entitled to any exemption from or reduction of withholding tax
for payments with respect to the Obligations, it shall deliver to Agent and
Borrower, on or prior to the date on which it becomes a Lender hereunder (and
from time to time thereafter upon request by Agent or Borrower, but only if such
Foreign Lender is legally entitled to do so), (a) IRS Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party; (b) IRS Form W-8ECI; (c) IRS Form W-8IMY and all required supporting
documentation; (d) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, IRS Form
W-8BEN and a certificate showing such Foreign Lender is not (i) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder”
of any Loan Party within the meaning of section 881(c)(3)(B) of the Code, or
(iii) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code; or (e) any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in withholding tax, together with such
supplementary documentation necessary to allow Agent and Borrower to determine
the withholding or deduction required to be made.



  2.10.3   Lender Obligations. Each Lender and Issuing Bank shall promptly
notify Borrower and Agent of any change in circumstances that would change any
claimed tax exemption or reduction. Each Lender and Issuing Bank shall
indemnify, hold harmless and reimburse (within 10 days after demand therefor)
Borrower and Agent for any taxes, losses, claims, liabilities, penalties,
interest and expenses (including reasonable attorneys’ fees) incurred by or
asserted against Borrower or Agent by any Governmental Authority due to such
Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency in,
any documentation required to be delivered by it pursuant to this Section. Each
Lender and Issuing Bank authorizes Agent to set off any amounts due to Agent
under this Section against any amounts payable to such Lender or Issuing Bank
under any Loan Document.

SECTION 3
CONDITIONS PRECEDENT



3.1   Conditions Precedent to the Initial Extension of Credit: The obligation of
the Lenders to make the initial Advance or the first extension of credit, as the
case may be, to or on account of the Borrower hereunder is subject to the
conditions precedent that Agent shall have received before the date of such
initial Advance or such first extension of credit all of the following, in form
and substance satisfactory to Agent:



  (i)   Authority to Borrow. Evidence that the execution, delivery and
performance by the Borrower of this Agreement and any document, instrument or
agreement required hereunder have been duly authorized.



  (ii)   Guarantors. A Guaranty in favor of Agent executed by each of the
Guarantors, together with evidence that the execution, delivery and performance
by the Guarantors has been duly authorized.



  (iii)   Negative Pledges. Notices of Negative Pledge with respect to all Real
Property executed by the owner of such Real Property for recordation in the
appropriate real estate records.



  (iv)   Contingent Collateral Agreement. A Contingent Collateral Agreement
executed by the Borrower and the Guarantors.



  (v)   Lien Searches. The results of lien searches, in form and substance
satisfactory to Agent, under the Uniform Commercial Code as in effect in the
relevant jurisdictions, and of the United States Patent and Trademark Office and
United States Copyright Office and preliminary title reports with respect to the
Real Property.



  (vi)   Fees. Payment of (a) all of Agent’s out-of-pocket expenses (including
Agent’s counsel’s fees and expenses) in connection with the preparation and
negotiation of this Agreement and pursuant to the Fee Letter and (b) an upfront
fee of $125,000, payable to Agent for the Pro Rata benefit of the Lenders.



  (vii)   Miscellaneous. Such other evidence as Agent may request to establish
the consummation of the transaction contemplated hereunder and compliance with
the conditions of this Agreement.



3.2   Conditions Precedent to All Extensions of Credit: The obligation of the
Lenders to make each Advance or each other extension of credit, as the case may
be, to or on account of the Borrower (including the initial Advance and the
first extension of credit) shall be subject to the further conditions precedent
that, on the date of each Advance or each extension of credit and after the
making of such Advance or extension of credit:



  (i)   Reporting Requirements. Agent shall have received the documents set
forth in Section 5.1 hereof.



  (ii)   Subsequent Approvals. Agent shall have received such supplemental
approvals or documents as Agent may reasonably request.



  (iii)   Representations and Warranties. The representations contained in
Section 4 hereof and in any other document, instrument or certificate delivered
to Agent hereunder are true and correct in all material respects (or, if
qualified by “materiality”, “Material Adverse Change”, or similar language, in
all respects (after giving effect to such qualification)).



  (iv)   Event of Default. No event has occurred and is continuing which
constitutes, or with the lapse of time or giving of notice or both, would
constitute an Event of Default.

The Borrower’s acceptance of the proceeds of any loan, Advance or extension of
credit or the Borrower’s execution of any document or instrument evidencing or
creating any Obligation hereunder shall be deemed to constitute the Borrower’s
representation and warranty that all of the above statements are true and
correct.

SECTION 4
REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make available
the Line of Credit Commitments, Advances and Letters of Credit, Borrower hereby
makes the following representations and warranties, which representations and
warranties are continuing:



4.1   Status: The Borrower’s correct legal name is as stated in this Agreement
and the Borrower is a corporation duly organized and validly existing under the
laws of the state of Delaware and with its chief executive office in the state
of California and is properly licensed and is qualified to do business and is in
good standing in, and, where necessary to maintain the Borrower’s rights and
privileges, and has complied with the fictitious name statute of every
jurisdiction in which the Borrower is doing business.



4.2   Authority: (a) Each of the Loan Parties is a corporation, partnership or
limited liability company duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, organization or
formation (subject to such changes after the date hereof as are permitted under
the Loan Documents); and (b) the execution, delivery and performance by the
Borrower of this Agreement, and each Loan Party of each Loan Document to which
it is a party, and any instrument, document or agreement required hereunder or
thereunder have been duly authorized and do not and will not: (i) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having application to the
Borrower or such Loan Party; (ii) result in a breach of or constitute a default
under any material indenture or loan or credit agreement or other material
agreement, lease or instrument to which the Borrower or such Loan Party is a
party or by which it or its properties may be bound or affected; or
(iii) require any consent or approval of its stockholders or violate any
provision of its articles of incorporation or by laws; or violate any provision
of its partnership agreement, or require any consent or approval of its members
or violate any provision of its articles of organization or operating agreement,
each as the case may be applicable herein.



4.3   Governmental Approvals: No approval, consent, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution and delivery by the
Borrower or any Loan Party of, or the performance by the Borrower or any Loan
Party of its obligations under, any Loan Document to which it is a party other
than such as have been obtained or made and are in full force and effect.



4.4   Legal Effect: Each Loan Document to which any Loan Party is a party
constitutes the legal, valid and binding obligations of such Person, enforceable
against each such Person in accordance with its terms.



4.5   Fictitious Trade Names: There are no fictitious trade names, fictitious
trade styles, assumed business names or trade names (defined herein as “Trade
Name”) used by any Loan Party in connection with their business operations other
than Massachusetts Clare, Inc. The Borrower shall notify Agent not less than
thirty (30) days prior to effecting any change in the matters described herein
or prior to using any other Trade Name at any future date, indicating the Trade
Name and jurisdictions of its use.



4.6   Financial Statements: All financial statements, information and other data
which may have been or which may hereafter be submitted by the Borrower to Agent
have been or will be prepared in accordance with United States generally
accepted accounting principles consistently applied and accurately represent, in
all material respects, the financial condition or, as applicable, the other
information disclosed therein. Since the most recent submission of such
financial information or data to Agent, the Borrower represents and warrants
that no Material Adverse Change in the Borrower’s financial condition or
operations has occurred which has not been fully disclosed to Agent in writing.



4.7   Litigation: Except as have been disclosed to Agent in writing, there are
no actions, suits or proceedings pending or, to the knowledge of the Borrower,
threatened against or affecting any Loan Party or any Loan Party’s properties
before any court or administrative agency which, if determined adversely to such
Loan Party could reasonably be expected to have a Material Adverse Change.



4.8   Title to Assets: Each Loan Party has good and marketable title to all of
its assets and the same are not subject to any security interest, encumbrance,
lien or claim of any third Person except for Permitted Liens.



4.9   ERISA: If any Loan Party has a pension, profit sharing or retirement plan
subject to ERISA, such plan has been and will continue to be funded in
accordance with its terms and otherwise complies with and continues to comply
with the requirements of ERISA.



4.10   Taxes: Each Loan Party has filed all tax returns required to be filed
(subject to any timely extensions) and paid all taxes shown thereon to be due,
including interest and penalties, other than such taxes which are currently
payable without penalty or interest or those which are being duly contested in
good faith.



4.11   Margin Stock: The proceeds of any loan or advance hereunder will not be
used to purchase or carry margin stock as such term is defined under
Regulation U of the Board of Governors of the Federal Reserve System.



4.12   Environmental Compliance: The operations of each Loan Party comply, and
during the term of this Agreement will at all times comply, in all material
respects with all Environmental Laws; each Loan Party has obtained all licenses,
permits, authorizations and registrations required under any Environmental Law
(“Environmental Permits”) and necessary for its ordinary course operations, all
such Environmental Permits are in good standing, and each Loan Party is in
compliance with all material terms and conditions of such Environmental Permits;
each Loan Party and its present property or operations is not subject to any
outstanding written order from or agreement with any governmental authority nor
subject to any judicial or docketed administrative proceeding, respecting any
Environmental Law, Environmental Claim or Hazardous Material; there are no
Hazardous Materials or other conditions or circumstances existing, or arising
from operations prior to the date of this Agreement with respect to any property
of any Loan Party that would reasonably be expected to give rise to
Environmental Claims; provided, however, that with respect to property leased
from an unrelated third party, the foregoing representation is made to the best
knowledge of the Borrower. In addition, (i) no Loan Party has any underground
storage tanks that are not properly registered or permitted under applicable
Environmental Laws, or that are leaking or disposing of Hazardous Materials off
site, and (ii) each Loan Party has notified all of their employees of the
existence, if any, of any health hazard arising from the conditions of their
employment and have met all notification requirements under Title III of CERCLA
and all other Environmental Laws.



4.13   Regulated Entitles: No Loan Party is an “investment company” within the
meaning of the Investment Company Act of 1940. The Borrower is not subject to
regulation under the Federal Power Act, any state public utilities code or any
other Federal or state statute or regulation limiting its ability to incur
Indebtedness.



4.14   Solvency: The Borrower is Solvent and as of the date hereof the Borrower
does not intend to, and does not believe that it will, incur debts beyond the
Borrower’s ability to pay as such debts mature. The Borrower is not about to
engage in a transaction, after giving effect to which the Borrower’s remaining
property would constitute unreasonably small capital for the business conducted
or transactions engaged in by the Borrower.

SECTION 5
COVENANTS

The Borrower covenants and agrees that, during the term of this Agreement, and
so long thereafter as the Borrower is indebted to Agent or Lenders under this
Agreement (unless Agent shall otherwise consent in writing), the Borrower:



5.1   Reporting and Certification Requirements: Shall deliver or cause to be
delivered to Agent in form and detail satisfactory to Agent:



  (i)   Not later than ninety (90) days after the end of each of the Borrower’s
Fiscal Years, a copy of the annual audited financial report on form 10K of the
Borrower for such year, prepared by a firm of certified public accountants
acceptable to Agent and accompanied by an unqualified opinion of such firm.



  (ii)   Not later than forty-five (45) days after the end of each of the first
three fiscal quarters of each Fiscal Year, a copy of the Borrower’s financial
statement on form 10Q as of the end of such period.



  (iii)   Not later than one hundred twenty (120) days after the end of each of
the Borrower’s Fiscal Years, a copy of the Borrower’s internally prepared
financial projections for the next Fiscal Year.



  (iv)   Concurrently with the delivery of the financial reports required
hereunder, a compliance certificate in the form of Exhibit D, in form and
substance satisfactory to Agent, setting forth the calculation of the covenants
contained in Section 5.2 hereof, stating that, to the best of the Borrower’s
knowledge after due inquiry, the Borrower is in compliance with the covenants
contained in Section 5.2 hereof, and certified to by the chief financial officer
or corporate controller of the Borrower or any other signatory on the deposit
account maintained by the Borrower with Agent.



  (v)   Promptly after filing, any other material filings with the United States
Securities and Exchange Commission not already required to be delivered
hereunder.



  (vi)   Promptly upon Agent’s request, such other information pertaining to the
Borrower or any Loan Party or any guarantor hereunder as Agent may reasonably
request.

For the purposes of Section 5.1(i), Section 5.1(ii) and Section 5.1(v) hereof,
such financial statements and filings shall be deemed delivered when publicly
available on the Borrower’s website or the website of the United States
Securities and Exchange Commission.



5.2   Financial Condition: Shall maintain at all times on a consolidated basis:



  (i)   As at the end of each fiscal quarter, a minimum Total Net Worth of at
least (a) $230,000,000.00, plus (b) 50% of the Borrower’s net income earned in
each fiscal quarter ending on or after December 31, 2015 (after deducting all
cash dividends paid in respect of the Borrower’s stock during such fiscal
quarter), but only if such amount is greater than $0.00.



  (ii)   A ratio of the sum of cash, cash equivalents and accounts receivable to
Current Liabilities of not less than 1.50 to 1.00 as at the end of each fiscal
quarter.



  (iii)   A Leverage Ratio of not more than 2.00 to 1.00 as of the end of each
fiscal quarter.



  (iv)   A minimum net income after tax, plus non-cash write-downs related to
goodwill and intangible assets resulting from Acquisitions, shall not be less
than $1.00 per quarter. Non-cash add-backs, for the purposes of the preceding
sentence, will be limited to $10,000,000 in any quarter and $20,000,000 on a
rolling four quarter basis.



  (v)   Minimum Domestic Cash of at least $30,000,000.00 at all times.



5.3   Preservation of Existence; Compliance with Applicable Laws: (i) Shall, and
shall cause each of the other Loan Parties to, maintain and preserve its
existence and all rights and privileges now enjoyed; and (ii) conduct its
business and operations in material compliance with all applicable laws, rules
and regulations.



5.4   Merge or Consolidate: Shall not, and shall not suffer or permit any of the
other Loan Parties to, liquidate or dissolve, merge or consolidate with or into
any other business organization.



5.5   Acquisitions: Shall not, and shall not suffer or permit any of its
Subsidiaries to, make an Acquisition unless, (i) after taking such proposed
Acquisition into effect, the Borrower shall be in pro forma compliance with all
financial covenants contained in Section 5.2 hereof (with EBITDA of the Borrower
and its Subsidiaries calculated on a trailing twelve-month basis ending as of
the most recent month for which financial statements have been delivered in
accordance with Section 5.1 hereof and Total Funded Indebtedness calculated as
of the date of the proposed Acquisition after giving effect to any Indebtedness
incurred in connection therewith), and (ii) in the case of any proposed
Acquisition with respect to which the cash or debt portion of the acquisition
consideration is equal to or greater than $7,000,000, no less than fifteen
(15) days prior to the proposed closing date of such Acquisition, the Borrower
shall have delivered to Agent (a) written notice of such Acquisition together
with a copy of the acquisition agreement and a summary of the structure of the
Acquisition and (b) a compliance certificate, in form and substance satisfactory
to Agent, setting forth the pro forma calculation of the covenants contained in
Section 5.2 hereof.



5.6   Maintenance of Insurance: Shall, and shall cause each of its Subsidiaries
to, maintain insurance in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or any Subsidiary operates and
maintain such other insurance and coverages as may be required by Agent. All
such Insurance shall be in form and amount and with companies satisfactory to
Agent.



5.7   Payment of Obligations and Taxes: Shall, and shall cause each of its
Subsidiaries to, make timely payment of all material assessments and taxes and
all of its material liabilities and obligations including, but not limited to,
trade payables, unless the same are being contested in good faith and any
obligations arising under any Indebtedness of the Borrower or any of its
Subsidiaries. For purposes hereof, the Borrower or any Subsidiary’s issuance of
a check, draft or similar instrument without delivery to the intended payee
shall not constitute payment.



5.8   Depository Relationships: Shall maintain its primary business depository
relationship with Agent and the Lenders, including general, operating and
administrative deposit accounts, cash management services, foreign exchange,
investment and ancillary services.



5.9   Inspection Rights and Accounting Records: Shall maintain adequate books
and records in accordance with United States generally accepted accounting
principles consistently applied and in a manner otherwise acceptable to Agent,
and, at any reasonable time and from time to time, permit Agent or any
representative thereof to examine and make copies of the records and visit the
properties of the Borrower and each other Loan Party and discuss the business
and operations of the Borrower and each other Loan Party with any employee or
representative thereof. If any Loan Party shall maintain any records (including,
but not limited to, computer generated records or computer programs for the
generation of such records) in the possession of a third party, such Loan Party
hereby agrees to notify such third party to permit Agent free access to such
records at all reasonable times and to provide Agent with copies of any records
which it may request, all at such Loan Party’s expense, the amount of which
shall be payable immediately upon demand.



5.10   Redemption or Repurchase of Stock: Shall not redeem or repurchase any
class of the Borrower’s stock now or hereafter outstanding, except in an
aggregate amount of up to $35,000,000.00 during the term of this Agreement.



5.11   Additional Indebtedness; Prepay Indebtedness: Shall not, and shall not
suffer or permit any of its Subsidiaries to, after the date hereof, create,
incur or assume, directly or indirectly, any additional Indebtedness other than
(i) Indebtedness owed or to be owed to Agent or Lenders, (ii) capital leases,
seller or vendor carry back notes or acquired or assumed Indebtedness in an
aggregate amount not to exceed $10,000,000.00 in any Fiscal Year, or
(iii) cash-secured letters of credit. Borrower shall not prepay any Indebtedness
if it will result in Borrower being in violation of any of the covenants
contained in Section 5.2 of this Agreement.



5.12   Transfer Assets: Shall not, and shall not suffer or permit any of its
Subsidiaries to, after the date hereof, sell, contract for sale, convey,
transfer, assign, lease or sublet, any of its assets except (i) in the Ordinary
Course of Business and, then, only for full, fair and reasonable consideration
or (ii) in an aggregate amount not to exceed $5,000,000.00 in any Fiscal Year.



5.13   Change in Nature of Business: Shall not, and shall not suffer or permit
any of its Subsidiaries to, make any material change in the nature of its
business as existing or conducted as of the date hereof.



5.14   Maintenance of Jurisdiction: Shall maintain, and shall cause each of the
other Loan Parties to maintain, the jurisdiction of its organization and chief
executive office, or if applicable, principal residence, as set forth herein and
not change such jurisdiction name or form of organization without thirty
(30) days prior written notice to Agent.



5.15   Compensation of Employees: Shall compensate, and shall cause each of its
Subsidiaries to compensate, its employees for services rendered at an hourly
rate at least equal to the minimum hourly rate prescribed by any applicable
federal or state law or regulation.



5.16   Notice: Shall give Agent prompt written notice of any and all (i) Events
of Default; (ii) material litigation, arbitration or administrative proceedings
to which the Borrower or any other Loan Party is a party; and (iii) other
matters which have resulted in, or might result in a Material Adverse Change.



5.17   Environmental Compliance: Shall conduct, and shall cause each of its
Subsidiaries to conduct, its operations and keep and maintain all of its
property in material compliance with all Environmental Laws and, upon the
written request of Agent, the Borrower shall submit to Agent, at the Borrower’s
sole cost and expense, at reasonable intervals, a report providing the status of
any environmental, health or safety compliance, hazard or liability.



5.18   Liens: Shall not, and shall not permit any of the other Loan Parties to,
directly or indirectly, make, create, incur, assume or suffer to exist any lien
upon or with respect to any part of its property, whether now owned or hereafter
acquired, other than Permitted Liens.



5.19   ERISA: Shall, and cause each of its Subsidiaries to, if the Borrower or
such Subsidiary has a pension, profit sharing or retirement plan subject to
ERISA, continue to fund such plan in accordance with its terms and shall ensure
that such plan continues to materially comply with the requirements of ERISA.



5.20   Further Assurances: The Borrower shall, and shall cause each of the other
Loan Parties to, take such further acts (including the acknowledgement,
execution, delivery, recordation, filing and registering of documents) as may
reasonably be required from time to time to: (a) carry out more effectively the
purposes of this Agreement; and (b) better assure, convey, grant, assign,
transfer, preserve, protect and confirm to Agent the rights, remedies and
privileges existing or granted or now or hereafter intended to be granted to
such Persons under this Agreement or other document executed in connection
therewith.

SECTION 6
EVENTS OF DEFAULT

Any one or more of the following described events shall constitute an event of
default (an “Event of Default”) under this Agreement:



6.1   Non-Payment: The Borrower fails to pay the principal amount of any
Obligations when due or interest on the Obligations within five (5) Business
Days of when due.



6.2   Specified Defaults Under This Agreement: The Borrower fails to perform or
observe any term, covenant or agreement contained in Sections 5.2(i), 5.2(ii),
5.2(iii), 5.2(iv), 5.3(i), 5.4, 5.5, 5.10 or 5.12 hereof.



6.3   Specified Defaults Under This Agreement: The Borrower fails to perform or
observe any term, covenant or agreement contained in Section 5.2(v) hereof and
any such failure shall continue unremedied for more than ten (10) Business Days
after written notice from Agent to the Borrower of the existence and character
of such Event of Default.



6.4   Performance Under This Agreement: Other than as set forth in Section 6.2
or 6.3 hereof, the Borrower or any other Loan Party shall fail in any material
respect to perform or observe any term, covenant or agreement contained in this
Agreement or in any document, instrument or agreement relating to this Agreement
or any other document or agreement executed by the Borrower or any other Loan
Party with or in favor of Agent and any such failure shall continue unremedied
for more than thirty (30) days after written notice from Agent to the Borrower
of the existence and character of such Event of Default.



6.5   Representations and Warranties; Financial Statements: Any representation
or warranty made by any Loan Party under or in connection with this Agreement or
any financial statement given by the Borrower or any guarantor shall prove to
have been incorrect in any material respect when made or given or when deemed to
have been made or given.



6.6   Other Agreements: If (a) the Borrower, any other Loan Party or any
material Subsidiary of the Borrower shall default in the payment of any material
Indebtedness (other than the Obligations), beyond the period of grace, if any,
provided in the instrument or agreement under which such Indebtedness was
created or (b) the Borrower, any other Loan Party or any material Subsidiary of
the Borrower shall default in the performance of any other agreement or
condition relating to any material Indebtedness (other than the Obligations),
resulting in a right by the holder or holders of such Indebtedness (or a trustee
or Agent on behalf of such holder or holders), whether or not exercised, to
accelerate the maturity of such Indebtedness.



6.7   Insolvency: (a) The Borrower, measured on a consolidated basis shall
become insolvent or be unable to pay its debts as they mature, or (b) the
Borrower or any Subsidiary shall: (i) make an assignment for the benefit of
creditors or to an Agent authorized to liquidate any substantial amount of its
properties and assets; (ii) file a voluntary petition in Bankruptcy or seeking
reorganization or to effect a plan or other arrangement with creditors;
(iii) file an answer admitting the material allegations of an involuntary
petition relating to Bankruptcy or reorganization or join in any such petition;
(iv) become or be adjudicated a Bankrupt; (v) apply for or consent to the
appointment of, or consent that an order be made, appointing any receiver,
custodian or trustee, for itself or any of its properties, assets or businesses;
or (vi) in an involuntary proceeding, any receiver, custodian or trustee shall
have been appointed for all or a substantial part of the Borrower’s or such
other Loan Party’s properties, assets or businesses and shall not be discharged
within thirty (30) days after the date of such appointment.



6.8   Execution: Any writ of execution or attachment or any judgment lien
relating to a judgment or judgments in an aggregate amount of $2,000,000 or more
shall be issued against any property of any Loan Party and shall not be
discharged or bonded against or released within thirty (30) days after the
issuance or attachment of such writ or lien.



6.9   Suspension: The Borrower or any Subsidiary shall voluntarily suspend the
transaction of business or allow to be suspended, terminated, revoked or expired
any permit, license or approval of any governmental body necessary to conduct
the Borrower’s or such Subsidiary’s business as now conducted.



6.10   Material Adverse Change: If there occurs a Material Adverse Change.



6.11   Change in Ownership: Excluding any transaction in the capital stock of
Borrower held by Persons who are not Affiliates of Borrower, there shall occur a
sale, transfer, disposition or encumbrance (whether voluntary or involuntary),
or an agreement shall be entered into to do so, of more than 10% of the capital
stock of Borrower issued and outstanding immediately prior to such sale,
transfer, disposition or encumbrance.



6.12   Judgments: One or more non interlocutory judgments, non-interlocutory
orders, decrees or arbitration awards is entered against any Loan Party
involving in the aggregate a liability (to the extent not covered by independent
third party insurance as to which the insurer does not dispute coverage) as to
any single or related series of transactions, incidents or conditions, of
$2,000,000 or more, and the same shall remain unsatisfied, unvacated and
unstayed pending appeal for a period of thirty (30) consecutive days after the
entry thereof.



6.13   Other Judgments: Any non-monetary judgment, order or decree is entered
against the Borrower or any Subsidiary that does or could reasonably be expected
to have a Material Adverse Change, and there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect.

SECTION 7
REMEDIES ON DEFAULT

Upon the occurrence of any Event of Default, Agent may (or shall if directed by
the Required Lenders) without demand and only upon such notice as may be
required by law:



7.1   Acceleration: Declare any or all of the Borrower’s Obligations owing to
the Lenders, whether under this Agreement or any other document, instrument or
agreement, immediately due and payable, whether or not otherwise due and
payable.



7.2   Cease Extending Credit: Cease making Advances or otherwise extending
credit to or for the account of the Borrower under this Agreement or under any
other agreement now existing or hereafter entered into among the Borrower, Agent
and the Lenders.



7.3   Termination: Terminate this Agreement as to any future obligation of the
Agent or Lenders without affecting the Borrower’s obligations to the Agent and
Lenders or the Agent’s and Lenders’ rights and remedies under this Agreement or
under any other document, instrument or agreement.



7.4   Letters of Credit: Require the Borrower to pay immediately to Agent, for
the benefit of the Lenders, for application against drawings under any
outstanding Letters of Credit, the outstanding principal amount of any such
Letters of Credit which have not expired. Any portion of the amount so paid to
Agent which is not applied to satisfy draws under any such Letters of Credit or
any other obligations of the Borrower to the Lenders shall be repaid to the
Borrower without interest.



7.5   Non-Exclusivity of Remedies: Exercise one or more of Agent’s or Lenders’
rights set forth herein or seek such other rights or pursue such other remedies
as may be provided by law, in equity or in any other agreement now existing or
hereafter entered into between the Borrower and the Lenders, or otherwise.

SECTION 8
AGENT



8.1   Appointment, Authority and Duties of Agent.



  8.1.1   Appointment and Authority. Each Lender appoints and designates Bank of
the West as Agent under all Loan Documents. Agent may, and each Lender
authorizes Agent to, enter into all Loan Documents to which Agent is intended to
be a party for the benefit of Lenders. Any action taken by Agent in accordance
with the provisions of the Loan Documents, and the exercise by Agent of any
rights or remedies set forth therein, together with all other powers reasonably
incidental thereto, shall be authorized by and binding upon all Lenders. Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting Agent for
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as Agent each Loan Document,
including any intercreditor or subordination agreement, and accept delivery of
each Loan Document;; and (c) take any Enforcement Action or otherwise exercise
any rights or remedies under any Loan Documents, Applicable Law or otherwise.
The duties of Agent are ministerial and administrative in nature only, and Agent
shall not have a fiduciary relationship with any Lender, Participant or other
Person, by reason of any Loan Document or any transaction relating thereto.
Agent alone shall be authorized to determine whether any conditions to funding
or to issuance of a Letter of Credit have been satisfied, which determination
and judgment, if exercised in good faith, shall exonerate Agent from liability
to any Lender or other Person for any error in judgment.



  8.1.2   Duties. Agent shall not have any duties except those expressly set
forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement.



  8.1.3   Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.



  8.1.4   Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders or other Lenders with respect to any act
(including the failure to act) in connection with any Loan Documents, and may
seek assurances to its satisfaction from Lenders of their indemnification
obligations against Claims that could be incurred by Agent. Agent may refrain
from any act until it has received such instructions or assurances, and shall
not incur liability to any Person by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Lenders, and no Lender shall have any
right of action whatsoever against Agent as a result of Agent acting or
refraining from acting pursuant to instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 10.1.1. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability.



8.2   Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.



8.3   Action Upon Default. Agent shall not be deemed to have knowledge of any
Event of Default, or of any failure to satisfy any conditions in Section 3,
unless it has received written notice from a Borrower or Required Lenders
specifying the occurrence and nature thereof. If any Lender acquires knowledge
of an Event of Default or failure of such conditions, it shall promptly notify
Agent and the other Lenders thereof in writing. Each Lender agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations, or exercise any right that it might otherwise have under Applicable
Law to credit bid at foreclosure sales, UCC sales or other dispositions of any
collateral, or to assert any rights relating to any collateral.



8.4   Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 2.7.2,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to share the excess payment or reduction on a Pro Rata basis or in
accordance with Section 2.7.2, as applicable. If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 2.3.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction.



8.5   Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY LOAN
PARTIES, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee. If Agent is sued by any receiver,
trustee or other Person for any alleged preference or fraudulent transfer, then
any monies paid by Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to Agent by each
Lender to the extent of its Pro Rata share.



8.6   Limitation on Responsibilities of Agent. Agent shall not be liable to any
Lender for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Loan Party or Lender of any
obligations under the Loan Documents. Agent does not make any express or implied
representation, warranty or guarantee to Lenders with respect to any
Obligations, Loan Documents or Loan Party. No Agent Indemnitee shall be
responsible to Lenders for any recitals, statements, information,
representations or warranties contained in any Loan Documents; the execution,
validity, genuineness, effectiveness or enforceability of any Loan Documents;
the genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any collateral, or the validity, extent, perfection or priority of
any lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Loan Party. No
Agent Indemnitee shall have any obligation to any Lender to ascertain or inquire
into the existence of any Event of Default, the observance by any Loan Party of
any terms of the Loan Documents, or the satisfaction of any conditions precedent
contained in any Loan Documents.



8.7   Successor Agents. Subject to the appointment and acceptance of a successor
Agent as provided below, Agent may resign at any time by giving at least 30 days
written notice thereof to Lenders and Borrower. Upon receipt of such notice,
Required Lenders shall have the right to appoint a successor Agent which shall
be (a) a Lender or an Affiliate of a Lender; or (b) a financial institution
reasonably acceptable to Required Lenders and (provided no Event of Default
exists) Borrower. If no successor Agent is appointed prior to the effective date
of Agent’s resignation, then Agent may appoint a successor Agent that is a
financial institution acceptable to it, which shall be a Lender unless no Lender
accepts the role. Upon acceptance by a successor Agent of its appointment
hereunder, such successor Agent shall thereupon succeed to and become vested
with all the powers and duties of the retiring Agent without further act, and
the retiring Agent shall be discharged from its duties and obligations hereunder
but shall continue to have the benefits of the indemnification set forth in
Sections 8.5 and 10.2. Notwithstanding any Agent’s resignation, the provisions
of this Section 8 shall continue in effect for its benefit with respect to any
actions taken or omitted to be taken by it while Agent. Any successor to Bank of
the West by merger or acquisition of stock or this loan shall continue to be
Agent hereunder without further act on the part of any Lender or Loan Party.



8.8   Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Loan Party and its own
decision to enter into this Agreement and to fund Advances and participate in LC
Obligations hereunder. Each Lender has made such inquiries as it feels necessary
concerning the Loan Documents and Loan Parties. Each Lender acknowledges and
agrees that the other Lenders have made no representations or warranties
concerning any Loan Party or the legality, validity, sufficiency or
enforceability of any Loan Documents or Obligations. Each Lender will,
independently and without reliance upon any other Lender, and based upon such
financial statements, documents and information as it deems appropriate at the
time, continue to make and rely upon its own credit decisions in making Advances
and participating in LC Obligations, and in taking or refraining from any action
under any Loan Documents. Except for notices, reports and other information
expressly requested by a Lender, Agent shall have no duty or responsibility to
provide any Lender with any notices, reports or certificates furnished to Agent
by any Loan Party or any credit or other information concerning the affairs,
financial condition, business or properties of any Loan Party (or any of its
Affiliates) which may come into possession of Agent or its Affiliates.



8.9   Remittance of Payments and Collections.



  8.9.1   Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. (Pacific
Time) on a Business Day, payment shall be made by Lender not later than 2:00
p.m. (Pacific Time) on such day, and if request is made after 11:00 a.m.
(Pacific Time), then payment shall be made by 11:00 a.m. (Pacific Time) on the
next Business Day. Payment by Agent to any Lender shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.



  8.9.2   Failure to Pay. If any Lender fails to pay any amount when due by it
to Agent pursuant to the terms hereof, such amount shall bear interest, from the
due date until paid in full, at the rate determined by Agent as customary for
interbank compensation for two Business Days and thereafter at the Default Rate
for Alternate Base Rate Advances. In no event shall Borrower be entitled to
receive credit for any interest paid by a Lender to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 2.3.



  8.9.3   Recovery of Payments. If Agent pays an amount to a Lender in the
expectation that a related payment will be received by Agent from a Loan Party
and such related payment is not received, then Agent may recover such amount
from the Lender. If Agent determines that an amount received by it must be
returned or paid to a Loan Party or other Person pursuant to Applicable Law or
otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Lender. If any amounts
received and applied by Agent to any Obligations are later required to be
returned by Agent pursuant to Applicable Law, each Lender shall pay to Agent, on
demand, such Lender’s Pro Rata share of the amounts required to be returned.



8.10   Individual Capacities. As a Lender, Bank of the West shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of the West
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, act as financial or other advisor to, and
generally engage in any kind of business with, Loan Parties and their
Affiliates, as if they were not Agent or Lenders hereunder, without any duty to
account therefor to any Lender. In their individual capacities, Agent, Lenders
and their Affiliates may receive information regarding Loan Parties and their
Affiliates (including information subject to confidentiality obligations), and
shall have no obligation to provide such information to any Lender.



8.11   Titles. Each Lender, other than Bank of the West, that is designated by
Bank of the West as an “Arranger,” “Bookrunner” or “Agent” of any type shall
have no right, power or duty under any Loan Documents other than those
applicable to all Lenders, and shall in no event have any fiduciary duty to any
Lender.



8.12   No Third Party Beneficiaries. This Section 8 is an agreement solely among
Lenders and Agent, and shall survive full payment of the Obligations. This
Section 8 (other than Section 8.7 and the following sentence) does not confer
any rights or benefits upon Borrower or any other Person. As among Borrower,
Agent and Lenders, any action that Agent may take under any Loan Documents or
with respect to any Obligations shall be conclusively presumed to have been
authorized and directed by Lenders.

SECTION 9
BENEFIT OF AGREEMENT; ASSIGNMENTS



9.1   Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrower, Agent, Lenders, and their respective successors and
assigns, except that (a) Borrower shall not have the right to assign its rights
or delegate its obligations under any Loan Documents; and (b) any assignment by
a Lender must be made in compliance with Section 9.3. Agent may treat the Person
which made any Advance as the owner thereof for all purposes until such Person
makes an assignment in accordance with Section 9.3. Any authorization or consent
of a Lender shall be conclusive and binding on any subsequent transferee or
assignee of such Lender.



9.2   Participations.



  9.2.1   Permitted Participants; Effect. Subject to Section 9.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Advances and Line of Credit
Commitments for all purposes, all amounts payable by Borrower shall be
determined as if it had not sold such participating interests, and Borrower and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents. Each Lender shall be solely responsible for notifying
its Participants of any matters under the Loan Documents, and Agent and the
other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 2.9 unless Borrower agrees
otherwise in writing.



  9.2.2   Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Advance or Line of Credit Commitment in which such Participant has an
interest, postpones the Expiration Date or any date fixed for any regularly
scheduled payment of principal, interest or fees on such Advance or Line of
Credit Commitment, or releases any Borrower or Guarantor or substantially all
collateral, if any, securing the repayment of the Obligations. For the avoidance
of doubt, Borrower shall have no obligation to confirm that a Participant’s
consent has been obtained with respect to any amendment, waiver or other
modification, and Borrower shall be entitled to rely solely upon the Lenders
that are required to approve any such amendment, waiver or modification.



  9.2.3   Benefit of Set-Off. Borrower agrees that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section 8.4
as if such Participant were a Lender.



9.3   Assignments.



  9.3.1   Permitted Assignments. A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is based on the transferor Lender’s Pro Rata share of the Obligations
(unless otherwise agreed by Agent in its discretion) and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of those amounts; (b) except in the case of an assignment
in whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto.



  9.3.2   Effect; Effective Date. Upon delivery to Agent of an Assignment and
Acceptance and a processing fee of $3,500 (unless otherwise agreed by Agent in
its discretion), the assignment shall become effective as specified in the
Assignment and Acceptance, if it complies with this Section 9.3.2. From such
effective date, the Eligible Assignee shall for all purposes be a Lender under
the Loan Documents, and shall have all rights and obligations of a Lender
thereunder. Upon consummation of an assignment, the transferor Lender, Agent and
Borrower shall make appropriate arrangements for issuance of replacement and/or
new notes, if applicable. The transferee Lender shall comply with Section 2.10
and deliver, upon request, an administrative questionnaire satisfactory to
Agent.



  9.3.3   Certain Assignees. No assignment or participation may be made to
Borrower, Affiliate of Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.



  9.3.4   Register. Agent, acting as a non-fiduciary agent of Borrower (solely
for tax purposes), shall maintain (a) a copy of each Assignment and Acceptance
delivered to it, and (b) a register for recordation of the names, addresses and
Line of Credit Commitments of, and the Advances, interest and LC Obligations
owing to, each Lender. Entries in the register shall be conclusive, absent
manifest error, and Borrower, Agent and Lenders shall treat each lender recorded
in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. The register shall be available for
inspection by Borrower or any Lender, from time to time upon reasonable notice.



9.4   Replacement of Certain Lenders. If a Lender (a) fails to give its consent
to any amendment, waiver or action for which consent of all Lenders was required
and Required Lenders consented, or (b) is a Defaulting Lender, then, in addition
to any other rights and remedies that any Person may have, Agent or Borrower
may, by notice to such Lender within 90 days after such event, require such
Lender to assign all of its rights and obligations under the Loan Documents to
Eligible Assignee(s), pursuant to appropriate Assignment and Acceptance(s),
within 10 days after the notice. Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment and Acceptance if the Lender
fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

SECTION 10
MISCELLANEOUS



10.1   Consents, Amendments and Waivers.



  10.1.1   Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of an Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Loan Party party to such Loan Document;
provided, however, that



  (i)   without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;



  (ii)   without the prior written consent of the Swingline Lender, no
modification shall be effective with respect to Swingline Loans, Section 2.1.13
or any other provision in a Loan Document that relates to any rights, duties or
discretion of the Swingline Lender;



  (iii)   without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any LC Obligations, Section 2.2 or any other
provision in a Loan Document that relates to any rights, duties or discretion of
Issuing Bank;



  (iv)   without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall be effective that would (a) increase
the Line of Credit Commitment of such Lender; (b) reduce the amount of, or waive
or delay payment of, any principal, interest or fees payable to such Lender
(except as provided in Section 2.3); (c) extend the Expiration Date applicable
to such Lender’s Obligations; or (d) amend this clause (iv);



  (v)   without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall be effective that would (a) alter Section 2.7.2,
or 10.1.1 (except as provided in subclause (d) of clause (iv) of this
Section 10.1.1); (b) amend the definition of Pro Rata or Required Lenders;
(c) except in connection with a merger, disposition or similar transaction
expressly permitted hereby, release any Loan Party from liability for any
Obligations, (d) release all or substantially all collateral, if any, or (e)
increase the aggregate Line of Credit Commitments.



  10.1.2   Limitations. The agreement of Borrower shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to any agreement relating to fees shall be
required for modification of such agreement. Any waiver or consent granted by
Agent or Lenders hereunder shall be effective only if in writing and only for
the matter specified.



  10.1.3   Payment for Consents. Borrower shall not, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.



10.2   Indemnity. Borrower shall indemnify and hold harmless the Indemnitees
against any claims that may be asserted against any Indemnitee by any Person
other than a Loan Party, in any matter relating to or arising out of, in
connection with or as a result of (a) any Loan Document, any Obligation (or the
repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Advance or any Letter of Credit or any securities filing of, or
with respect to, any Loan Party, (b) any commitment letter, proposal letter or
term sheet with any Person, arrangement or understanding with any broker, finder
or consultant, in each case entered into by or on behalf of any Loan Party or
any Affiliate of any Loan Party in connection with any of the foregoing, (c) any
actual or prospective investigation, litigation or other proceeding, whether or
not any such Indemnitee, any holders of securities or creditors is a party
thereto, or (d) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing; provided, however, in no event shall any
party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee.



10.3   Amounts Payable on Demand: If the Borrower shall fail to pay on demand
any amount so payable under this Agreement, Agent may, at its option and without
any obligation to do so and without waiving any default occasioned by the
Borrower having so failed to pay such amount, create an Advance under this
Agreement in an amount equal to the amount so payable, which Advance shall
thereafter bear interest as provided hereunder.



10.4   Default Interest Rate: If an Event of Default, or an event which, with
notice or passage of time could become an Event of Default, has occurred or is
continuing, the Borrower shall pay to Agent, for the Pro Rata benefit of the
Lenders, interest on any Indebtedness or amount payable under this Agreement at
a rate which is 2% in excess of the rate or rates then in effect under this
Agreement (the “Default Rate”).



10.5   Right of Setoff: To the extent permitted by applicable law, Agent
reserves a right of setoff in the Borrower’s accounts with Agent (whether
checking, savings, or some other account). This includes all accounts the
Borrower holds jointly with someone else and all accounts the Borrower may open
in the future. The Borrower authorizes Agent, to the extent permitted by
applicable law, to charge or setoff all sums owing on the debt against any and
all such accounts, and, at Agent’s option, to administratively freeze all such
accounts to allow Agent to protect Agent’s charge and setoff rights provided in
this paragraph.



10.6   Reliance and Further Assurances: Each warranty, representation, covenant,
obligation and agreement contained in this Agreement shall be conclusively
presumed to have been relied upon by Agent regardless of any investigation made
or information possessed by Agent and shall be cumulative and in addition to any
other warranties, representations, covenants and agreements which the Borrower
now or hereafter shall give, or cause to be given, to Agent. The Borrower agrees
to execute all documents and instruments and to perform such acts as Agent may
reasonably deem necessary to confirm and secure to Agent all rights and remedies
conferred upon Agent by this agreement and all other documents related thereto.



10.7   Attorneys’ Fees: The Borrower shall pay to Agent all costs and expenses,
including but not limited to reasonable attorneys’ fees, incurred by Agent in
connection with the administration, enforcement, including any bankruptcy, at
trial and on appeal or the enforcement of any judgment or any refinancing or
restructuring of this Agreement or any document, instrument or agreement
executed with respect to, evidencing or securing the Indebtedness hereunder.



10.8   Notices: All notices, payments, requests, information and demands which
either party hereto may desire, or may be required to give or make to the other
party hereto, shall be given or made to such party by hand delivery or through
deposit in the United States mail, postage prepaid, or by facsimile delivery, or
to such other address as may be specified from time to time in writing by either
party to the other.

     
To the Borrower:
  To Agent:
IXYS CORPORATION
1590 Buckeye Drive
Milpitas, CA 95035
Attn Nathan Zommer
Chief Executive Officer or
Uzi Sasson
Chief Financial Officer
FAX: (408) 715 2503
  BANK OF THE WEST
San Jose Office (NBO)
95 South Market Street, Suite 100
San Jose, CA 95113
Attn: Terry Switz
Vice President and Senior
Relationship Manager
FAX: (408) 292 4092



10.9   Waiver: Neither the failure nor delay by Agent or Lenders in exercising
any right hereunder or under any document, instrument or agreement mentioned
herein shall operate as a waiver thereof, nor shall any single or partial
exercise of any right hereunder or under any other document, instrument or
agreement mentioned herein preclude other or further exercise thereof or the
exercise of any other right; nor shall any waiver of any right or default
hereunder, or under any other document, instrument or agreement mentioned
herein, constitute a waiver of any other right or default or constitute a waiver
of any other default of the same or any other term or provision.



10.10   Conflicting Provisions: To the extent the provisions contained in this
Agreement are inconsistent with those contained in any other document,
instrument or agreement executed pursuant hereto, the terms and provisions
contained herein shall control. Otherwise, such provisions shall be considered
cumulative.



10.11   Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Line of
Credit Commitments of any other Lender. Amounts payable hereunder to each Lender
shall be a separate and independent debt. It shall not be necessary for Agent or
any other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents or otherwise shall be deemed to constitute Agent and any
Lender to be a partnership, joint venture or similar arrangement, nor to
constitute control of any Loan Party.



10.12   Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain
the confidentiality of all Information (as defined below), except that
Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep it confidential); (b) to the extent requested
by any governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or other legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding relating to any Loan Documents
or Obligations; (f) subject to an agreement containing provisions substantially
the same as this Section, to any assignee under an Assignment and Acceptance;
(g) with the prior written consent of Borrower; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to Agent, any Lender, Issuing Bank or any of
their Affiliates on a nonconfidential basis from a source other than Borrower.
As used herein, “Information” means all information received from Borrower or
one of its Subsidiaries relating to it or its business that is identified as
confidential when delivered. If Agent, a Lender or Issuing Bank is required by
Applicable Law or by subpoena or legal process to disclose any of the
Information, then such Person will provide Borrower with prompt written notice
of such requirement prior to such disclosure and will refrain from such
disclosure as long as legally permissible. Borrower may then either seek
appropriate protective relief from all or part of such requirement (including
confidential treatment of any such disclosure). The parties agree that a breach
of the obligations set forth in this Section 10.12 will cause immediate and
irreparable harm to Borrower and will entitle Borrower to seek injunctive
relief. Any Person required to maintain the confidentiality of Information
pursuant to this Section shall be deemed to have complied if it exercises a
degree of care similar to that which it accords its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of material non-public
information; and (iii) it will handle such material non-public information in
accordance with Applicable Law.



10.13   Jurisdiction: This Agreement, any notes issued hereunder, the rights of
the parties hereunder, and any documents, instruments or agreements mentioned or
referred to herein shall be governed by and construed according to the laws of
the State of New York without regard to conflict of law principles, to the
jurisdiction of whose courts the parties hereby submit.



10.14   Waiver Of Jury Trial: EACH OF THE PARTIES HERETO ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL RIGHT, AND THAT IT MAY BE WAIVED
UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED BY LAW, EACH PARTY, AFTER
CONSULTING (OR HAVING THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE,
WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION RELATED TO THIS
AGREEMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR TRANSACTION BETWEEN THE PARTIES.



10.15   Judicial Reference Provision: In the event the above Jury Trial Waiver
is unenforceable, the parties elect to proceed under this Judicial Reference
Provision. With the exception of the items specified below, any controversy,
dispute or claim between the parties relating to this Agreement or any other
document, instrument or transaction between the parties (each, a “Claim”), will
be resolved by a reference proceeding in California pursuant to Sections 638 et
seq. of the California Code of Civil Procedure, or their successor sections,
which shall constitute the exclusive remedy for the resolution of any Claim,
including whether the Claim is subject to reference. Venue for the reference
will be the Superior Court in the County where real property involved in the
action, if any, is located, or in a County where venue is otherwise appropriate
under law (the Court). The following matters shall not be subject to reference:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including without limitation set
off), (iii) appointment of a receiver, and (iv) temporary, provisional or
ancillary remedies (including without limitation writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). The
exercise of, or opposition to, any of the above does not waive the right to a
reference hereunder.

The referee shall be selected by agreement of the parties. If the parties do not
agree, upon request of any party a referee shall be selected by the Presiding
Judge of the Court. The referee shall determine all issues in accordance with
existing case law and statutory law of the State of New York, including without
limitation the rules of evidence applicable to proceedings at law. The referee
is empowered to enter equitable and legal relief, and rule on any motion which
would be authorized in a court proceeding, including without limitation motions
for summary judgment or summary adjudication. The referee shall issue a
decision, and pursuant to CCP §644 the referee’s decision shall be entered by
the Court as a judgment or order in the same manner as if tried by the Court.
The final judgment or order from any decision or order entered by the referee
shall be fully appealable as provided by law. The parties reserve the right to
findings of fact, conclusions of law, a written statement of decision, and the
right to move for a new trial or a different judgment, which new trial if
granted, will be a reference hereunder. AFTER CONSULTING (OR HAVING THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, EACH PARTY AGREES THAT ALL
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT A JURY.



10.16   Counterparts: This Agreement may be executed in any number of
counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument.



10.17   Headings: The headings herein set forth are solely for the purpose of
identification and have no legal significance.



10.18   Entire Agreement and Amendments: This Agreement and all documents,
instruments and agreements mentioned herein constitute the entire and complete
understanding of the parties with respect to the transactions contemplated
hereunder. All previous conversations, memoranda and writings between the
parties pertaining to the transactions contemplated hereunder not incorporated
or referenced in this Agreement or in such documents, instruments and agreements
are superseded hereby. This Agreement may be amended only by an instrument in
writing signed by the Borrower and Agent.

[Signature to follow on next page.]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first hereinabove written.

      ADMINISTRATIVE AGENT:  
BORROWER:
BANK OF THE WEST
BY: /s/ Sidney Jordan  
IXYS CORPORATION
BY: /s/ Uzi Sasson
   
 
NAME: Sid Jordan, Managing Director  
NAME: Uzi Sasson,
President

SYNDICATION AGENT:

KEYBANK NATIONAL ASSOCIATION

BY: /s/ Geoff Smith
NAME: Geoff Smith

     
LENDER:
  LENDER:
COMERICA BANK
BY: /s/ Robert Shutt
  MUFG UNION BANK, N.A.
BY: /s/ J. William Bloore
 
   
NAME: Robert Shutt, SVP
  NAME: J. William Bloore, Managing Director

Exhibit A
to Credit Agreement
ASSIGNMENT AND ACCEPTANCE

Reference is made to the Revolving Credit Agreement dated as of November 20,
2015, as amended (“Credit Agreement”), among IXYS CORPORATION (the “Borrower”),
the financial institutions party thereto from time to time as lenders
(collectively, the “Lenders”), and BANK OF THE WEST as Agent for Lenders (in
such capacity, “Agent”). Terms are used herein as defined in the Credit
Agreement.

[      —      ] (“Assignor”) and [      —      ] (“Assignee”) agree as follows:

1. Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $[      —      ] of Assignor’s
outstanding Line of Credit Advances and $[      —      ] of Assignor’s
participations in LC Obligations, and (b) the amount of $[      —      ] of
Assignor’s Line of Credit Commitment (which represents [      —      ]% of the
total Line of Credit Commitments) (the foregoing items being, collectively, the
“Assigned Interest”), together with an interest in the Loan Documents
corresponding to the Assigned Interest. This Agreement shall be effective as of
the date (“Effective Date”) indicated in the corresponding Assignment Notice
delivered to Agent, provided such Assignment Notice is executed by Assignor,
Assignee, Agent and Borrower, if applicable. From and after the Effective Date,
Assignee hereby expressly assumes, and undertakes to perform, all of Assignor’s
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor’s
account in respect of the Assigned Interest shall be payable to or for
Assignee’s account, to the extent such amounts accrue on or after the Effective
Date.

2. Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Line of Credit Commitment is $[      —      ], and the
outstanding balance of its Line of Credit Advances and participations in LC
Obligations is $[      —      ]; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document furnished pursuant
thereto, other than that Assignor is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance by Borrower of their obligations under the Loan Documents. [Assignor
is attaching the Note[s] held by it and requests that Agent exchange such
Note[s] for new Notes payable to Assignee [and Assignor].]

3. Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received copies of
the Credit Agreement and such other Loan Documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement as
are delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA.

4. This Agreement shall be governed by the laws of the State of New York. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

5. Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:



  (a)   If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

      

      

      



  (b)   If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

      

      

      

      

Payments hereunder shall be made by wire transfer of immediately available
dollars as follows:

If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):

      

      

ABA No.   

      

Account No.   

Reference:       

If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):

      

      

ABA No.   

      

Account No.   

Reference:       

1

IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of       .

      

(“Assignee”)

By—

Title:

      

(“Assignor”)

By—

Title:

2

ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:

BORROWER:*

      

By—

Title:

• No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender, or if an Event of Default exists.

BANK OF THE WEST,
as Agent

By—

Title:

BANK OF THE WEST,

as Swingline Lender

By—

Title:

BANK OF THE WEST,

as Issuing Bank

By—

Title:

EXHIBIT B
Form of Contingent Collateral Agreement

[Note: See Exhibit 10.2 of Form 8-K]EXHIBIT C
Form of Notice of Negative Pledge

This document prepared by
and after recording return to:

Terry Switz
Bank of the West
95 South Market Street, Suite 100
San Jose, California 95113

NOTICE OF NEGATIVE PLEDGE

THIS NOTICE OF NEGATIVE PLEDGE is made as of November 20, 2015, by and between
BANK OF THE WEST, in its capacity as Agent for the Lenders, having an office at
95 South Market Street, Suite 100, San Jose, California 95113 (together with its
successors, assigns or participants, the “Agent”), and [      ], a [      ]
corporation, having its principal place of business at [      ] (the “Pledgor”).

Pursuant to that certain Revolving Credit Agreement dated as of November 20,
2015 (the “Credit Agreement”), by and between Pledgor, Agent, and the financial
institutions party to the Credit Agreement from time to time as lenders
(collectively, the “Lenders”), the Pledgor has agreed that it shall not create
or incur or suffer to be created or incurred or to exist any lien, encumbrance,
mortgage, pledge, charge, restriction, or other security interest of any kind
upon any property or assets of any character (including personal property and
real property), whether now owned or hereafter acquired, or upon the income or
profits therefrom, except those in favor of Agent and those otherwise permitted
by Agent in writing. Any violation of these restrictions will be a breach of the
Credit Agreement.

The restrictions set forth above relating to real property apply to the
Pledgor’s property in the [      ], which is more fully described in Exhibit A
attached hereto.

This Notice of Negative Pledge expires November 20, 2017 and shall be void and
without effect after such date.

[SIGNATURE PAGE TO FOLLOW]

IN WITNESS WHEREOF, the undersigned has executed this Notice of Negative Pledge
on the date first set forth above.

“THE PLEDGOR”

[      ]

By:
Name:
Title:


 
A notary public or other officer completing this certificate verifies
only the identity of the individual who signed the document to which this
certificate is attached, and not the truthfulness, accuracy, or validity of
that document.
 

             
STATE OF CALIFORNIA
  )
) SS.  

COUNTY OF                                                   )
         
       
On
  , before me,  

 
            Date   Name And Title Of Officer (e.g. “Jane Doe, Notary Public”)
personally appeared
        ,  
 
     

 
  Name of Signer(s)  


who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature (Seal)

Exhibit A
Legal Description
[See Attached]

Exhibit D
to
Credit Agreement
COMPLIANCE CERTIFICATE
Annex 1
Line of Credit Commitments
Percentages and Allocations

                 
LENDERS
  LINE OF CREDIT
COMMITMENT PERCENTAGE   LINE OF CREDIT
COMMITMENT
ALLOCATIONS
 
               
Bank of the West
  44.00 %   $ 55,000,000
 
               
KeyBank National Association
  24.00 %   $ 30,000,000
 
               
MUFG Union Bank, N.A.
  20.00 %   $ 25,000,000
 
               
Comerica Bank
  12.00 %   $ 15,000,000
 
               
TOTALS
  100 %   $ 125,000,000
 
               

3